Exhibit 10.11
Prepared by and after recording return to:
Nixon Peabody LLP
437 Madison Avenue
New York, New York 10022
Attn: Arthur J. Rosner, Esq.
Property: 8440 Sunset Boulevard
West Hollywood, California
RESTATEMENT AND MODIFICATION OF
DEED OF TRUST, SECURITY AGREEMENT,
ASSIGNMENT OF RENTS AND FIXTURE FILING
THIS RESTATEMENT AND MODIFICATION OF DEED OF TRUST, SECURITY AGREEMENT,
ASSIGNMENT OF RENTS AND FIXTURE FILING (the “Agreement”) is executed as of
September 30, 2010 (the “Execution Date”), but effective for all purposes as of
July 11, 2010 (the “Effective Date”), by and between MONDRIAN HOLDINGS LLC, a
Delaware limited liability company, whose address is c/o Morgans Hotel Group,
475 Tenth Avenue, New York, New York 10018 (the “Borrower”), and BANK OF
AMERICA, NATIONAL ASSOCIATION, AS SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE BENEFIT OF THE HOLDERS OF WACHOVIA BANK
COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2007-WHALE 8, having a place of business at 540 West Madison Street, Mail Code
IL4-540-18-04, Chicago, Illinois 60661 (the “Lender”).
R E C I T A L S:
A. Wachovia Bank, National Association (“Original Lender”) made a loan (the
“Loan”) to Borrower in the amount of $120,500,000.00, which Loan is evidenced by
that certain Promissory Note A-1 by Borrower to Original Lender dated as of
October 6, 2006 (representing $60,250,000.00 of the total Debt) (“Note A-1”) and
that certain Promissory Note A-2 (representing $60,250,000.00 of the total Debt)
by Borrower to Original Lender dated as of October 6, 2006 (“Note A-2”, together
with Note A-1, as modified by the A-1 Note Modification Agreement and A-2 Note
Modification Agreement (as such terms are hereinafter defined), respectively,
hereinafter collectively, the “Note”).
B. In order to secure Borrower’s obligations under Note A-1 and Note A-2,
Borrower entered into and granted to First American Title Insurance Company, in
its capacity as trustee for the benefit of the Original Lender (the “Trustee”),
that certain Deed of Trust, Security Agreement, Assignment of Rents and Fixture
Filing dated as of October 6, 2006 (the “Deed of Trust”), which Deed of Trust
was recorded in the Office of the County Recorder of the County of Los Angeles,
State of California (the “Office”) on October 25, 2006, as Instrument
No. 06-2368097, and which Deed of Trust encumbers certain real property located
at 8440 Sunset Boulevard, West Hollywood, California, which real property is
more particularly described on Exhibit A attached hereto.

 

 



--------------------------------------------------------------------------------



 



C. The Deed of Trust was assigned by Original Lender to LaSalle, as more
particularly set forth in that certain Assignment recorded on December 31, 2007,
in the Official Records as Instrument No. 20072857366.
D. By virtue of a merger, effective on October 17, 2008, Bank of America,
National Association, has succeeded to the interests of LaSalle in and to the
Loan Documents.
E. Effective as of the Effective Date, Borrower and Lender have modified the
Note by and in accordance with the terms of that certain Modification to
Promissory Note A-1 (the “A-1 Note Modification Agreement”) and that certain
Modification to Promissory Note A-2 (the “A-2 Note Modification Agreement”,
together with the A-1 Note Modification Agreement, hereinafter collectively, the
“Note Modification Agreement”).
F. In connection with the Note Modification Agreement, Borrower and Lender have
agreed to modify certain terms and provisions of the Deed of Trust.
G. This Agreement, together with the Note Modification Agreement, are
hereinafter referred to collectively as the “Modification Agreements.”
H. Mondrian Holdings LLC, a New York limited liability company, has prior to the
execution and delivery of this Agreement executed and delivered in favor of
Borrower a Quitclaim Deed, dated as September 30, 2010, and having an effective
date of September 28, 1998, covering the property encumbered by the Deed of
Trust.
I. In addition to modifying the terms of the Deed of Trust, Borrower and Lender
desire to Restate the Deed of Trust, all as more particularly set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Lender hereby agree
as follows:
A G R E E M E N T S:
1. Definitions (a). All capitalized terms not defined herein shall have the
meanings ascribed to such terms in the Deed of Trust.
2. Restatement of Deed of Trust. The Deed of Trust, a copy of which is attached
hereto as Exhibit B and made a part hereof, is incorporated herein and restated
in its entirety, including, but in no event limited to, the following grant
portion of the Deed of Trust:

 

2



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the foregoing recitals and to secure the
payment of the principal of, prepayment premium (if any) and interest on the
Note and all other obligations, liabilities or sums due or to become due under
this Security Instrument, the Payment Guaranty, the Note or any other Loan
Document, including, without limitation, interest on said obligations,
liabilities or sums (said principal, premium, interest and other sums being
hereinafter referred to as the “Debt”), Borrower has executed and delivered this
Security Instrument; and Borrower has irrevocably granted, and by these presents
and by the execution and delivery hereof does hereby irrevocably grant, bargain,
sell, alien, demise, release, convey, assign, transfer, deed, hypothecate,
pledge, set over, warrant, mortgage and confirm to Trustee, forever in trust
WITH POWER OF SALE, all right, title and interest of Borrower, whether now owned
or hereafter acquired, in and to all of the following property, rights,
interests and estates:
(a) the plot(s), piece(s) or parcel(s) of real property described in Exhibit A
attached hereto and made a part hereof (individually and collectively,
hereinafter referred to as the “Premises”);
(b) (i) all buildings, foundations, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
of every kind or nature now or hereafter located on the Premises (hereinafter
collectively referred to as the “Improvements”), and (ii) to the extent
permitted by law, the name or names, if any, as may now or hereafter be used for
any of the Improvements, and the goodwill associated therewith;
(c) all easements, servitudes, rights-of-way, strips and gores of land, streets,
ways, alleys, passages, sewer rights, water, water courses, water rights and
powers, ditches, ditch rights, reservoirs and reservoir rights, air rights and
development rights, lateral support, drainage, gas, oil and mineral rights,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
belonging, relating or pertaining to the Premises or the Improvements and the
reversion and reversions, remainder and remainders, whether existing or
hereafter acquired, and all land lying in the bed of any street, road or avenue,
opened or proposed, in front of or adjoining the Premises to the center line
thereof and any and all sidewalks, drives, curbs, passageways, streets, spaces
and alleys adjacent to or used in connection with the Premises and/or
Improvements and all the estates, rights, titles, interests, property,
possession, claim and demand whatsoever, both in law and in equity, of Borrower
of, in and to the Premises and Improvements and every part and parcel thereof,
with the appurtenances thereto;
(d) all machinery, equipment, systems, fittings, apparatus, appliances,
furniture, furnishings, tools, fixtures, Inventory (as hereinafter defined) and
articles of personal property and accessions thereof and renewals, replacements
thereof and substitutions therefor (including, but not limited to, all plumbing,
lighting and elevator fixtures, office furniture, beds, bureaus, chiffonniers,
chests, chairs, desks, lamps, mirrors, bookcases, tables, rugs, carpeting,
drapes, draperies, curtains, shades, venetian blinds, wall coverings, screens,
paintings, hangings, pictures, divans, couches, luggage carts, luggage racks,
stools, sofas, chinaware, flatware, linens, pillows, blankets, glassware,
foodcarts, cookware, dry cleaning facilities, dining room wagons, keys or other
entry systems, bars, bar fixtures, liquor and other drink dispensers, icemakers,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, dictating equipment, telephone systems, computerized accounting
systems, engineering equipment, vehicles, medical equipment, potted plants,
heating, lighting and plumbing

 

3



--------------------------------------------------------------------------------



 



fixtures, fire prevention and extinguishing apparatus, theft prevention
equipment, cooling and air-conditioning systems, elevators, escalators,
fittings, plants, apparatus, stoves, ranges, refrigerators, laundry machines,
tools, machinery, engines, dynamos, motors, boilers, incinerators, switchboards,
conduits, compressors, vacuum cleaning systems, floor cleaning, waxing and
polishing equipment, call systems, brackets, signs, bulbs, bells, ash and fuel,
conveyors, cabinets, lockers, shelving, spotlighting equipment, dishwashers,
garbage disposals, washers and dryers), other customary hotel equipment and
other property of every kind and nature whatsoever owned by Borrower, or in
which Borrower has or shall have an interest, now or hereafter located upon, or
in, and used in connection with the Premises or the Improvements, or appurtenant
thereto, and all building equipment, materials and supplies of any nature
whatsoever owned by Borrower, or in which Borrower has or shall have an
interest, now or hereafter located upon, or in, and used in connection with the
Premises or the Improvements or appurtenant thereto, (hereinafter, all of the
foregoing items described in this paragraph (d) are collectively called the
“Equipment”), all of which, and any replacements, modifications, alterations and
additions thereto, to the extent permitted by applicable law, shall be deemed to
constitute fixtures (the “Fixtures”), and are part of the real estate and
security for the payment of the Debt and the performance of Borrower’s
obligations. To the extent any portion of the Equipment is not real property or
fixtures under applicable law, it shall be deemed to be personal property, and
this Security Instrument shall constitute a security agreement creating a
security interest therein in favor of Lender under the UCC;
(e) all awards or payments, including interest thereon, which may hereafter be
made with respect to the Premises, the Improvements, the Fixtures, or the
Equipment, whether from the exercise of the right of eminent domain (including
but riot limited to any transfer made in lieu of or in anticipation of the
exercise of said right), or for a change of grade, or for any other injury to or
decrease in the value of the Premises, the Improvements or the Equipment or
refunds with respect to the payment of property taxes and assessments, and all
other proceeds of the conversion, voluntary or involuntary, of the Premises,
Improvements, Equipment, Fixtures or any other Property or part thereof into
cash or liquidated claims;
(f) all leases, tenancies, franchises, licenses and permits, Property Agreements
and other agreements affecting the use, enjoyment or occupancy of the Premises,
the Improvements, the Fixtures, or the Equipment or any portion thereof now or
hereafter entered into, whether before or after the filing by or against
Borrower of any petition for relief under the Bankruptcy Code and all reciprocal
easement agreements, license agreements and other agreements with Pad Owners
(hereinafter collectively referred to as the “Leases”), together with all
receivables, revenues, rentals, credit card receipts, receipts and all payments
received which relate to the rental, lease, franchise and use of space at the
Premises or which relate to the Food and Beverage Lessee/Operators (it being
acknowledged by Lender that the security interest granted hereunder in
receivables, revenues, rentals, credit card receipts, receipts and all payments
received which relate to the Food and Beverage Lessee/Operators shall not attach
to interests of third-party joint venture partners of Borrower which are not
Affiliates of Borrower) and rental and use of guest rooms or meeting rooms or
banquet rooms or recreational facilities or bars,

 

4



--------------------------------------------------------------------------------



 



beverage or food sales, vending machines, mini-bars, room service, telephone,
video and television systems, electronic mail, internet connections, guest
laundry, bars, the provision or sale of other goods and services, and all other
payments received from guests or visitors of the Premises, and other items of
revenue, receipts or income as identified in the Uniform System of Accounts (as
hereinafter defined), all cash or security deposits, lease termination payments,
advance rentals and payments of similar nature and guarantees or other security
held by, or issued in favor of, Borrower in connection therewith to the extent
of Borrower’s right or interest therein and all remainders, reversions and other
rights and estates appurtenant thereto, and all base, fixed, percentage or
additional rents, and other rents, oil and gas or other mineral royalties, and
bonuses, issues, profits and rebates and refunds or other payments made by any
Governmental Authority from or relating to the Premises, the Improvements, the
Fixtures or the Equipment plus all rents, common area charges and other payments
now existing or hereafter arising, whether paid or accruing before or after the
filing by or against Borrower of any petition for relief under the Bankruptcy
Code (the “Rents”) and all proceeds from the sale or other disposition of the
Leases and the right to receive and apply the Rents to the payment of the Debt;
(g) all proceeds of and any unearned premiums on any insurance policies covering
the Premises, the Improvements, the Fixtures, the Rents or the Equipment,
including, without limitation, the right to receive and apply the proceeds of
any insurance, judgments, or settlements made in lieu thereof, for damage to the
Premises, the Improvements, the Fixtures or the Equipment and all refunds or
rebates of Impositions, and interest paid or payable with respect thereto;
(h) all deposit accounts, securities accounts, funds or other accounts
maintained or deposited with Lender, or its assigns, in connection herewith,
including, without limitation, the Security Deposit Account (to the extent
permitted by law), the Engineering Escrow Account, the Central Account, the
Sub-Accounts and the Escrow Accounts and all monies and investments deposited or
to be deposited in such accounts;
(i) all accounts receivable, contract rights, franchises, interests, estate or
other claims, both at law and in equity, now existing or hereafter arising, and
relating to the Premises, the Improvements, the Fixtures or the Equipment, not
included in Rents;
(j) all now existing or hereafter arising claims against any Person with respect
to any damage to the Premises, the Improvements, the Fixtures or the Equipment,
including, without limitation, damage arising from any defect in or with respect
to the design or construction of the Improvements, the Fixtures or the Equipment
and any damage resulting therefrom;
(k) all deposits or other security or advance payments, including rental
payments now or hereafter made by or on behalf of Borrower to others, with
respect to (i) insurance policies, (ii) utility services, (iii) cleaning,
maintenance, repair or similar services, (iv) refuse removal or sewer service,
(v) parking or similar services or rights and (vi) rental of Equipment, if any,
relating to or otherwise used in the operation of the Premises, the
Improvements, the Fixtures or the Equipment;

 

5



--------------------------------------------------------------------------------



 



(l) all intangible property now or hereafter relating to the Premises, the
Improvements, the Fixtures or the Equipment or its operation, including, without
limitation, software, letter of credit rights, trade names, trademarks
(including, without limitation, any licenses of or agreements to license trade
names or trademarks now or hereafter entered into by Borrower), logos, building
names and goodwill;
(m) all now existing or hereafter arising advertising material, guaranties,
warranties, building permits, other permits, licenses, plans and specifications,
shop and working drawings, soil tests, appraisals and other documents, materials
and/or personal property of any kind now or hereafter existing in or relating to
the Premises, the Improvements, the Fixtures, and the Equipment;
(n) all now existing or hereafter arising drawings, designs, plans and
specifications prepared by architects, engineers, interior designers, landscape
designers and any other consultants or professionals for the design,
development, construction, repair and/or improvement of the Property, as amended
from time to time;
(o) the right, in the name of and on behalf of Borrower, to appear in and defend
any now existing or hereafter arising action or proceeding brought with respect
to the Premises, the Improvements, the Fixtures or the Equipment and to commence
any action or proceeding to protect the interest of Lender in the Premises, the
Improvements, the Fixtures or the Equipment;
(p) all accounts, chattel paper, deposit accounts, fixtures, general
intangibles, goods, instruments and securities accounts (each as defined in the
Uniform Commercial Code as in effect from time to time in the State of
California in which the Premises is located (the “UCC Collateral”); and
(q) all proceeds, products, substitutions and accessions (including claims and
demands therefor) of each of the foregoing.
AND FURTHER, in consideration of the foregoing recitals and to secure the Debt
as aforesaid, Borrower by these presents and by the execution and delivery
hereof does hereby irrevocably grant, bargain, sell, alien, demise, release,
convey, assign, transfer, deed, hypothecate, pledge, set over, warrant, mortgage
and confirm to Lender, forever, all right, title and interest of Borrower,
whether now owned or hereafter acquired, in and to the Equipment, the Fixtures,
the UCC Collateral and all other personal property described above. To the
extent any portion of the Equipment is not real property or fixtures under
applicable law, it shall be deemed to be personal property, and this Security
Instrument shall constitute a security agreement creating a security interest
therein in favor of Lender under the UCC.
All of the foregoing items (a) through (p), together with all of the right,
title and interest of Borrower therein, are collectively referred to as the
“Property”.
TO HAVE AND TO HOLD the above granted and described Property unto Trustee, in
trust, for the proper use and benefit of Lender, and the successors and assigns
of Lender in fee simple, forever.

 

6



--------------------------------------------------------------------------------



 



PROVIDED, ALWAYS, and these presents are upon this express condition, if
Borrower shall well and truly pay and discharge the Debt and perform and observe
the terms, covenants and conditions set forth in the Loan Documents, then these
presents and the estate hereby granted shall cease and be void.
(a) In addition to the restatement of the Deed of Trust, as set forth above,
this Agreement amends the Deed of Trust. Notwithstanding anything in this
Agreement or any of the other Loan Documents to the contrary, the amendments to
the Deed of Trust set forth in this Agreement shall control over the original
terms of the Deed of Trust incorporated and restated herein.
3. Principal Reduction; Outstanding Principal Balance of the Loan; Special
Servicing Fee.
(a) Concurrently with the execution of this Agreement, Lender acknowledges the
receipt of the following:
(i) a wire transfer from Borrower of good funds equal to $8,501,946.47, which
amount has been applied to reduce the principal amount due under Note A-1; and
(ii) a wire transfer from the Escrow Accounts of good funds equal to
$8,501,946.47, which wire transfer was made by Lender pursuant to Borrower’s
authorization, and which amount has been applied to reduce the principal amount
due under Note A-2.
(b) (i) By virtue of Lender’s receipt of the funds set forth in Section 3(a)(i)
above, Lender and Borrower hereby acknowledge and agree that the outstanding
principal amount of the Loan allocated to Note A-1 is presently $51,748,053.53.
(ii) By virtue of Lender’s receipt of the funds set forth in Section 3(a)(ii)
above, Lender and Borrower hereby acknowledge and agree that the outstanding
principal amount of the Loan allocated to Note A-2 is presently $51,748,053.53.
(c) As a condition precedent to the effectiveness of this Agreement, on or
before the Execution Date, Borrower shall deliver by wire transfer to CWCapital
Asset Management LLC good funds equal to $602,500.00 as a special servicing fee
in connection with the Modification Agreements.
4. Amendment to Definition of Debt Service Coverage.
(a) As of the Effective Date, the definition of “Debt Service Coverage” in the
Deed of Trust shall mean the following only with respect to its use in
Section 2.1(e) of the Note:
“Debt Service Coverage” shall mean the quotient obtained by dividing Adjusted
Net Cash Flow by the sum of the (a) aggregate payments of interest, principal
and all of the sums due for such specified period under the Note (determined as
of the date the calculation of Debt Service Coverage is required or requested
hereunder) and (b) aggregate payment of interest, principal and all other sums
due for such specified period pursuant to the terms of subordinate or mezzanine
financing, if any, then affecting or related to the Property or, if Debt Service
Coverage, is being calculated in connection with a request for consent to any
subordinate or mezzanine financing, then proposed. In determining Debt Service
Coverage, the applicable interest rate for the Loan and for any floating rate
loan referred to in clause (b) above, if any, shall be the LIBOR Margin, with
respect to the Loan, and the applicable margin over the applicable index, with
respect to any other loan referred to in clause (b) above.

 

7



--------------------------------------------------------------------------------



 



5. Cash Management.
(a) Section 5.05(a) of the Deed of Trust is hereby amended by deleting clause
(viii) thereof and replacing it with the following:
“(viii) eighth, the balance, if any, to the Curtailment Reserve Sub-Account.”
(b) Section 5.11 of the Deed of Trust is hereby amended by (i) deleting the
proviso in the first sentence thereof commencing with “provided, that whenever,
from time to time,” and continuing through the end of the first sentence, and
(ii) adding the following sentence to the end thereof: “In furtherance of the
foregoing, Lender shall be permitted to apply funds in the Curtailment Reserve
Sub-Account toward any and all special servicing fees incurred by Lender while
the Loan is outstanding, which special servicing fees are due and payable
monthly, in advance, on the first (1st) day of each calendar month during any
Special Servicing Period (as that term is defined in that certain Pooling and
Servicing Agreement, dated as of June 1, 2007, among Wachovia Large Loan, Inc.,
as Depositor, Wachovia Bank, National Association, as Servicer, Wachovia Bank,
National Association, as Special Servicer and LaSalle Bank National Association,
as Trustee, in the amount of 0.0208% (i.e., 0.000208) of the then outstanding
principal balance of the Note per month.”
6. Rate Cap Agreement.
(a) The fifth sentence of Section 5.10 of the Deed of Trust is hereby amended to
read in its entirety as follows:
“In the event that (a) the long-term unsecured debt obligations or the
counterparty rating of the Counterparty are downgraded by the Rating Agency
below “A+” or its equivalent or (b) the Counterparty shall default in any of its
obligations under the Rate Cap Agreement, Borrower shall, at the request of
Lender, promptly but in all events within thirty (30) days, replace the Rate Cap
Agreement with an agreement having identical payment terms and maturity as the
Rate Cap Agreement and which is otherwise in form and substance substantially
similar to the Rate Cap Agreement and otherwise acceptable to Lender with a cap
provider with a long-term unsecured debt or counterparty rating of at least “A+”
(or its equivalent) by each Rating Agency, or which will allow each Rating
Agency to reaffirm their then current ratings of all rated certificates issued
in connection with the Securitization.
(b) The definition of Rate Cap Agreement in Section 1.01 of the Deed of Trust is
hereby amended to read in its entirety as follows:
“Rate Cap Agreement” shall mean that certain interest rate protection agreement
(together with the confirmation and schedules related thereto) with a notional
amount which shall not at any time be less than the Principal Amount and a LIBOR
strike equal to or less than 4.25% per annum entered into by Borrower in
accordance with the terms hereof or the other Loan Documents and any similar
interest rate cap or collar agreements subsequently entered into in replacement
or substitution therefor by Borrower with respect to the Loan.

 

8



--------------------------------------------------------------------------------



 



7. Covenants Related to Future Default
(a) Escrow Agreement; Delivery of Conveyance Documents into Escrow.
(i) On the date hereof, Borrower, shall execute and deliver to Lender, and shall
cause Guarantor to consent to, that certain Escrow Agreement of even date
herewith (the “Escrow Agreement”) by and among Borrower, Lender and First
American Title Insurance Company, in its capacity as escrow agent thereunder
(“Escrowee”), a copy of which Escrow Agreement is attached hereto as Exhibit C.
Further, Borrower and Guarantor, as appropriate, shall execute and have
notarized (to the extent required), for deposit into escrow, the documents
attached as exhibits to said Escrow Agreement (collectively, the “Conveyance
Documents”).
(ii) In the event that any Event of Default shall occur and continue under the
Modification Agreements or any of the other Loan Documents for (A) a period of
five (5) days after notice from Lender in the case of any default in the payment
of any regularly scheduled payment of principal, interest or any amount required
to be escrowed, or (B) for a period of thirty (30) days after notice from Lender
in the case of any other default (each an “Uncured Event of Default”), Lender
and/or its designee (whether Lender or its designee, the “Transferee”) shall
have the right (but shall not be obligated) to direct Escrowee (with a copy of
such direction notice being furnished to Borrower) to break escrow, release and
deliver the Conveyance Documents to Lender and record the Conveyance Deed (as
defined in Section 7(b) below) in accordance with the terms of the Escrow
Agreement, all as more particularly set forth therein. Additionally, Lender, any
other Transferee (if other than Lender) and Borrower shall cooperate to effect a
prompt transition of management of the Property, in accordance with the terms of
the Consent and Agreement, dated as of October 6, 2006, entered into by Morgans
Hotel Group Management LLC for the benefit of Lender in connection with the
Loan.
(b) Cooperation. Neither Borrower, nor any of its Affiliates, including, without
limitation, Guarantor, shall challenge the validity of the transfer of the
Property to Transferee, provided such transfer is effectuated in a manner
consistent with the terms of this Agreement, the Escrow Agreement and the
Conveyance Documents, or allege that the Conveyance Documents are intended as a
security in the nature of a deed of trust, mortgage or other security instrument
within the meaning of any applicable statute or case law. To ensure the
enforceability of the transfers contemplated pursuant to this Agreement, the
Escrow Agreement and the Conveyance Documents, Borrower will also execute and
deliver any and all consents and stipulations reasonably requested by Lender to
(A) effectuate a foreclosure sale as contemplated by this Agreement, including,
but not limited to, powers of attorney in favor of Lender or other Transferee to
effectuate the transfers contemplated by this Agreement and (B) permit the
issuance of an owner’s title insurance policy reflecting fee simple title to the
Property vested in Transferee without exception for any interest in the Property
in favor of Borrower. It is the clear intention of Borrower that one of the
documents comprising the Conveyance Documents is a recordable deed in lieu of
foreclosure of a good and valid deed of trust (the “Conveyance Deed”), and that
Lender, as an

 

9



--------------------------------------------------------------------------------



 



accommodation to Borrower and Guarantor, has agreed to forebear from causing the
Conveyance Documents to be released from escrow and the Conveyance Deed recorded
by Escrowee until such time as an Uncured Event of Default has occurred in
accordance with the terms and conditions of Section 7(a)(ii) hereof, and that
this is not intended as a security in the nature of a deed of trust, mortgage or
other security instrument within the meaning of any applicable statute or case
law. From the Execution Date until such time as the Conveyance Deed is recorded
(the “Conveyance Date”), Borrower shall: (i) provide Lender with concurrent
copies of all material written notices in any way related to the Property sent
by Borrower, and prompt copies of all material written notices in any way
related to the Property received by Borrower (it being understood that Borrower
shall have no obligation to provide correspondence with Borrower’s attorneys’
accountants, or investors), (ii) in connection with any third party action,
whether threatened or filed, in any way related to the Property, participate in
meetings with Lender and its counsel regarding factual matters and appear for
depositions and/or witness preparation sessions as may be reasonably requested
by Lender’s counsel, (iii) maintain all material documents, agreements, surveys,
plats, approvals, written notices or other items relating to the Property, and
(iv) provide copies of such documents, agreements, surveys, plats, approvals,
written notices, or other items relating to the Property in the possession of
Borrower and/or its Affiliates, including, without limitation, Guarantor, as
Lender or its counsel may reasonably request.
(c) At all times following the Execution Date, Borrower agrees to execute and
deliver, or to cause to be executed and delivered, such documents and to do, or
cause to be done, such other acts and things as might reasonably be requested by
Lender to assure that the benefits of this Agreement are realized by the parties
hereto. Borrower specifically agrees to assist Lender and any other Transferee
(if other than Lender) in the disposition of any claims asserted against or on
behalf of the Property, Lender or Transferee in connection with the Property
which arose prior to the Conveyance Date.
(d) Uncontested Conveyance. Upon the occurrence of an Uncured Event of Default,
if Lender chooses to exercise its rights set forth in Section 7(a)(ii) hereof,
Borrower consents to the conveyance of title to the Property to Lender or any
other Transferee (if other than Lender) in accordance with the terms of
Section 7(a)(ii) hereof. In furtherance of the foregoing, in the event that
Lender shall direct Escrowee to record the Conveyance Deed, other than as
specifically permitted in Section 7(i) below, Borrower and its respective
members, employees and Affiliates, including without limitation, Guarantor,
shall not, nor permit any such Affiliate, including, without limitation,
Guarantor, or any other Person to, (i) contest, challenge, oppose or otherwise
attempt to delay, hinder, prevent or avoid such release of the Conveyance
Documents or of the conveyance of the Property, or file any appeal thereof or
objection thereto, (ii) contest or challenge the validity of the Conveyance
Documents or of the transfer of the Property to Lender or any other Transferee
(if other than Lender), or file any appeal thereof or objection thereto,
(iii) seek any legal or equitable remedy to prevent, delay, contest, challenge
or avoid any such release or conveyance, or file any appeal thereof or objection
thereto, (iv) institute any insolvency proceeding (or acquiesce in or fail to
contest any involuntary insolvency proceeding), (v) otherwise directly or
indirectly hinder, delay or obstruct any such release or conveyance, or
(vi) collude or conspire with any third party to do any of the foregoing.
Without limiting the generality of the foregoing, other than as specifically
permitted in Section 7(i) below, Borrower (A) knowingly and voluntarily waives,
now and forever, the right to contest, challenge, avoid, or seek any injunctive
relief to prevent the release of the Conveyance Documents or the conveyance of
the Property, and (b) knowingly and voluntarily waives, now and forever, the
right to file any action or appeal to set aside or to otherwise contest or
challenge any such release or conveyance.

 

10



--------------------------------------------------------------------------------



 



(e) Consent to Foreclosure. Borrower knowingly and voluntarily acknowledges that
Lender has the right to file a foreclosure action (the “Foreclosure Action”) on
the Property upon the occurrence of an Event of Default in accordance with the
Loan Documents. Borrower knowingly and voluntarily covenants and agrees now and
forever that, neither Borrower nor any of its Affiliates, including, without
limitation, Guarantor, other than as specifically permitted in Section 7(i)
below, shall assert any defenses or contest, oppose or otherwise attempt to
delay, hinder, prevent or avoid Lender’s prosecution of the Foreclosure Action
or challenge the validity thereof or take any appeal thereof, and hereby
knowingly and voluntarily agrees, after the issuance of a judgment of
foreclosure (the “Foreclosure Order”) in the Foreclosure Action, to diligently
and in good faith cooperate with Lender to effect any: (i) foreclosure by court
action or otherwise, or any other proceedings instituted by Lender in connection
with realizing upon the security granted pursuant to the Loan Documents or
(ii) action to quiet title which may be instituted by Lender to perfect its
right, title, and interest in the Property. Subject to the terms hereof,
including, but not limited to, Section 7(i) below, Borrower shall, when
requested by Lender, knowingly and voluntarily expressly consent to such
foreclosure in the manner reasonably requested by Lender within two (2) Business
Days of Lender’s request. Subject to the terms hereof, including, but not
limited to, Section 7(i) below, Borrower and Guarantor knowingly and voluntarily
waive, now and forever, the right to require a hearing in connection with any
such foreclosure proceeding, for appointment of a receiver for the Property or
other suit or proceedings and further knowingly and voluntarily waive the right,
now and forever, to require sale of the Property in any such suit to be made in
parcels. Borrower and Guarantor may be named as defendants in any such
foreclosure proceeding.
(i) Upon the issuance of the Foreclosure Order, Borrower will execute and
deliver any and all documents reasonably requested by Lender to (i) effectuate
the enforcement of the Foreclosure Order and foreclosure sale, including, but
not limited to, powers of attorney in favor of Lender, and (ii) permit the
issuance of an owner’s title insurance policy reflecting fee simple title to the
Property vested in Transferee without exception for any interest in the Property
in favor of Borrower or any of its Affiliates, including, without limitation,
Guarantor.
(f) Action Constituting a Contest; Not a Limitation of Remedies. Other than as
specifically permitted in Section 7(i) below, if Borrower or any of its
Affiliates, including, without limitation, Guarantor, asserts any defenses or
contests, challenges, opposes, appeals, seeks to avoid or seeks an injunction
prohibiting the release of the Conveyance Documents or Lender’s right to proceed
with the Foreclosure Action, appeals any judgment obtained in said Foreclosure
Action, or otherwise contests, challenges, hinders or delays the release of the
Conveyance Documents or the granting of a judgment of foreclosure or a
foreclosure sale in such Foreclosure Action, then any of such actions shall
constitute a “Contest,” as defined in Section 18.32 of the Deed of Trust, and,
in addition to Borrower and Guarantor being liable to Lender for all damages
which Lender may suffer as a result thereof and as set forth in said
Section 18.32 of the Deed of Trust, Borrower and Guarantor knowingly and
voluntarily acknowledge and agree that they shall be liable to Lender for all
reasonable attorneys’ fees and court costs incurred by Lender related to such a
Contest. Nothing in this Agreement shall limit or impair or be deemed to limit
or impair the liability and obligations of Borrower and its Affiliates,
including, without limitation, Guarantor, to Lender under the Loan Documents in
the event that Lender obtains a judgment that Borrower or any of its Affiliates,
including without limitation, Guarantor, has, other than in good faith, as
provided in Section 7(i) below, engaged in a Contest regarding Lender’s right to
obtain an release of the Conveyance Documents or to proceed with the Foreclosure
Action as provided for in this Agreement.

 

11



--------------------------------------------------------------------------------



 



(g) Delivery of Items. Within three (3) Business Days of request by Lender
following the occurrence of an Event of Default, Borrower agrees to execute
and/or deliver (to the extent in Borrower’s possession, or otherwise obtainable
by exercise of commercially reasonable efforts), as applicable, the following
items to Lender:
(i) Authorizations. Original or certified copies of all authorization documents
indicating the legal entity status of Borrower and Guarantor, together with such
accompanying certificates, consents, and approvals as may be required by Lender;
(ii) Books and Records. Certified copies of all books and records relating to
the Property and Borrower’s business operations thereon, together with income
and expense statements covering the operation of the Property for the term of
Borrower’s ownership;
(iii) Construction Documents. Certified copies of all plans and specifications,
engineering data, as built drawings, blue prints, drawings, maps, plans,
permits, certificates of occupancy, general contractor agreements, architects’
agreements, engineer agreements and other agreements relating to, affecting or
engaged in connection with the construction or renovation of the Property
together with a schedule of all contractors, subcontractors, engineers, testing
companies and architects engaged in connection with the construction,
renovation, alteration, or any other construction-related work affecting any of
the Property;
(iv) Keys. All keys, combinations, codes, electronic openers and other devices,
information or materials necessary for access to or the operation or maintenance
of the Property;
(v) Leases. Certified copies of the Leases;
(vi) Licenses. Certified copies of any licenses and permits which affect the
Property;
(vii) Tax Bills. Certified copies of all real and personal property tax bills
relating to the Property for the prior two (2) years;
(viii) Title Documents. Any affidavits, releases, satisfactions, certificates or
other corrective title documents as may be required by Lender or its title
insurer in order to convey to Transferee marketable fee simple title to the
Property subject only to the Permitted Encumbrances and the applicable Leases;
(ix) Test Reports. Certified copies of all soil boring tests, environmental
audits, engineering reports and related information, if any, which Borrower has
acquired or caused to be acquired with respect to the Property;

 

12



--------------------------------------------------------------------------------



 



(x) Utility Bills. Certified copies of all current utility bills for all
utilities servicing the Property including, without limitation, water, sewer,
electric, and gas bills; and
(xi) Other Documents. Original or certified copies of any and all other
documents or instruments relating to the Property, Borrower or the Guarantor, as
may be reasonably requested by Lender or other Transferee.
(h) Authorization of Lender to Contact Parties. Without limiting or impairing
Lender’s rights as set forth in the Loan Documents, following the direction from
Lender to Escrowee to release the Conveyance Documents and to record the
Conveyance Deed in accordance with Section 7(a)(ii) above, Borrower authorizes
Lender, the Transferee and their respective employees, officers, agents,
representatives, directors, consultants, accountants or other designees
(collectively, the “Lender Parties”), without any prior approval or
authorization, to communicate fully, give direction to third parties, contact
directly and meet and otherwise coordinate with any and all parties deemed
necessary by Lender Parties, in their sole discretion, in connection with the
Property (including, without limitation, the construction, development,
marketing, management, operation, financing, leasing and sale thereof), all
without liability to or consent of, further notice to or any participation by
Borrower or any of its Affiliates, including, without limitation, Guarantor. It
is expressly agreed and acknowledged that the right of Lender Parties hereunder
shall include, without limitation, the unilateral and unqualified right to
discuss the status of the Property, direct third parties to act or perform
services with respect to the Property, share information directly, and negotiate
with any engineers, architects, contractors, subcontractors, managers,
management companies, leasing agents, brokers, operators, tenants, purchasers,
builders, suppliers, governmental agencies, legal counsel, litigants in actions
and other third parties with respect to the Property. In addition to the
foregoing, Borrower shall use commercially reasonable efforts to cooperate with
Lender, at Lender’s sole cost and expense, such cost and expense shall be
limited to the actual, verifiable and reasonable third party out-of-pocket costs
and expenses of Borrower in all respects in connection with the resolution of
any litigation, mechanics liens, insurance claims or other disputes related to
Borrower’s period of ownership.
(i) Notwithstanding any other provision of this Agreement, (i) nothing in this
Agreement shall be deemed to prevent Borrower or Guarantor from seeking, in good
faith, injunctive relief to contest Lender’s right of any release of the
Conveyance Documents or foreclosure or other exercise by Lender of any remedies
solely on the grounds that either (A) an Event of Default has not occurred or
(B) Lender has failed to comply in all material respects with the requirements
of the Loan Documents relating to the exercise of such remedy thereunder, and
(ii) the provisions of the last full paragraph of Section 18.32 of the Original
Deed of Trust shall be applicable to any such contest (a “Contest” as defined in
such section).

 

13



--------------------------------------------------------------------------------



 



8. Additional Amendments to Loan Agreement.
(a) Notices. As of the Effective Date, the addresses for the respective parties
contained in Section 11.01 of the Deed of Trust are amended as follows:
If to Lender:

BANK OF AMERICA, NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE BENEFIT OF THE HOLDERS
OF WACHOVIA BANK COMMERCIAL MORTGAGE
TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-WHALE 8
540 West Madison Street
Mail Code IL4-540-18-04
Chicago, Illinois 60661

With a copy to:
CWCapital Asset Management LLC
701 13th Street NW, #1000
Washington, DC 20005
Attn: Mr. Kevin Thompson
With a copy to:
Nixon Peabody LLP
437 Madison Avenue
New York, NY 10022
Attn: Arthur J. Rosner, Esq. and
         Andrew Glincher, P.C., Esq.
If to Borrower:
Mondrian Holdings LLC
c/o Morgans Hotel Group
475 Tenth Avenue
New York, New York 10018
Attn: General Counsel
With a copy to:
Hogan Lovells US LLP
Columbia Square
555 Thirteenth Street, NW
Washington, DC 20004
Attn: Bruce Gilchrist, Esq.

 

14



--------------------------------------------------------------------------------



 



9. Expenses. Except as otherwise expressly provided in this Agreement, each
party shall pay all of its own costs, expenses and fees associated or in any way
pertaining to this Agreement, including, without limitation, the consummation of
the transactions contemplated by this Agreement; provided, however, that
Borrower shall pay contemporaneously with the release of the Conveyance
Documents from escrow or the delivery of a deed in the Foreclosure Action (the
“Foreclosure Deed”), as the case may be, the following fees, costs and expenses
(collectively, the “Deed in Lieu Fees and Expenses”): (i) any documentary stamps
and any and all other transfer taxes required to be affixed to or required to be
paid in connection with the Conveyance Deed or the Foreclosure Deed, as the case
may be, together with the costs of recording the Conveyance Deed or the
Foreclosure Deed, as the case may be, and obtaining a certified copy of the
recorded Conveyance Deed or Foreclosure Deed, as the case may be, and (ii) the
cost of updating title and the premium for an ALTA 2006 owner’s title policy to
be obtained by Transferee in connection with recording the Conveyance Deed or
the Foreclosure Deed, as the case may be, which title policy shall (A) be in the
amount of the indebtedness evidenced by the Note which is outstanding on the
date of the direction by Lender to Escrowee to release the Conveyance Documents
and record the Conveyance Deed for the Conveyance Deed, or be in the amount of
the judgment in the Foreclosure Action for the Foreclosure Deed (or such lesser
amount as Lender shall accept), (B) omit all general exceptions set forth in
such policy (other than matters which would be deleted by delivery of a current
boundary survey to the title company), (C) include such reinsurance (with such
reinsurers) as Transferee may require, together with direct access agreements
with such reinsurers, and (D) be subject only to the exceptions to title
accepted by Lender in connection with the Endorsement, as hereinafter defined in
Section 17(a)(ii) below. If Borrower fails to timely pay the fees, taxes and
other expenses described in Section 9(i) and (ii) above, then Lender and/or
Transferee (if other than Lender) may advance such sums to Escrowee, in which
event Borrower shall reimburse Lender and/or Transferee (if other than Lender),
as the case may be, for any and all of such sums so advanced within two
(2) Business Days after written demand for reimbursement by Lender and/or
Transferee (if other than Lender). Nothing in this Agreement shall limit or
impair or be deemed to limit or impair Lender’s rights to a deficiency judgment
in the Foreclosure Action, or otherwise, against Borrower or Guarantor in
accordance with the Loan Documents or to otherwise enforce any obligation of any
Guarantor. The obligations of Borrower and Guarantor set forth in this Section 9
shall survive the release of the Conveyance Documents from escrow and the
recording of the Conveyance Deed, shall not be deemed in any way to merge into
all or any of the Conveyance Documents, and shall survive the expiration or
other termination of this Agreement.
10. Representations and Warranties.
(a) Borrower does hereby make the following representations and warranties to
Lender as of the Execution Date in order to induce Lender to enter into this
Agreement, it being hereby acknowledged by Borrower that Lender is relying upon
such representations and warranties as a material inducement to Lender’s
execution hereof:
(i) All representations and warranties made by Borrower in the Loan Documents
are true and correct as of the Execution Date (except in the case for
representations and warranties which by their terms are expressly applicable
only to an earlier date, in which event such representations and warranties
shall be true and correct on such earlier date);
(ii) Borrower is in full compliance with all covenants, agreements and
obligations of Borrower set forth in the Loan Documents, as modified by the
Modification Agreements, Lender is in full compliance with all covenants,
agreements and obligations of Lender set forth in the Loan Documents, as
modified by the Modification Agreements, and no default exists thereunder, and
no event or circumstance exists which with the passage of time or the giving of
notice, or both, would constitute an Event of Default under the Loan Documents
subject to any defaults cured on the date hereof by this Agreement or otherwise;

 

15



--------------------------------------------------------------------------------



 



(iii) Borrower has no set-offs, counterclaims, defenses or other causes of
action against Lender arising out of the Loan, the Loan Documents, any other
indebtedness of Borrower to Lender, or otherwise, and to the extent any such
set-offs, counterclaims, defenses or other causes of action may exist, whether
known or unknown, said items are hereby knowingly and voluntarily waived, now
and forever, by Borrower;
(iv) Lender has duly performed all of its obligations under the Loan Documents,
and, except as set forth herein and in the Note Modification Agreement, Lender
has no obligation to extend any financial accommodations to Borrower under the
Loan Documents;
(v) Borrower is the sole legal and beneficial owner of the Property, including,
but not limited to, the owner of the Premises and the Improvements in fee simple
as more particularly set forth in that certain First American Title Insurance
Company Loan Policy of Title Insurance No. NCS-251895-SF, in the amount of
$120,500,000.00, dated October 6, 2006, issued in connection with the Loan,
under which the Original Lender, its successors and/or assigns as their
interests may appear, is the named insured (the “Title Policy”);
(vi) The Modification Agreements constitute the legal, valid and binding
obligations of Borrower enforceable in accordance with their terms, and the
execution and delivery of Modification Agreements do not contravene, result in a
breach of, or constitute a default under any mortgage, deed of trust, loan
agreement, indenture or other contract or agreement to which Borrower is bound,
nor would such execution and delivery constitute a default with the passage of
time or the giving of notice, or both;
(vii) The lien of the Deed of Trust is valid and subsisting and shall remain an
enforceable and valid first lien against the Property until the Debt is paid in
full;
(viii) Borrower has thoroughly read and reviewed the terms and provisions of the
Modification Agreements and is familiar with same, and Borrower has entered into
the Modification Agreements voluntarily, without duress or undue influence of
any kind, and with the advice and representation of legal counsel selected by
Borrower;
(ix) The financial statements of Borrower and Guarantor heretofore delivered to
Lender are complete and accurate in all material respects, all financial data
and reports of Borrower and Guarantor, and all financial data and reports with
respect to the Property, presented to Lender are based on the actual books and
records of Borrower and Guarantor and have been prepared in conformance with
Borrower’s normal and customary accounting procedures, and any such financial
statements that are audited have been prepared in accordance with generally
accepted accounting principles consistently applied;
(x) Neither Borrower nor Guarantor is insolvent or bankrupt. The consummation of
the transactions contemplated by the Modification Agreements will not render
Borrower or Guarantor insolvent or constitute a fraudulent conveyance or
fraudulent transfer under any applicable law. Neither Borrower nor Guarantor has
made any general assignment for the benefit of its creditors. No proceeding
seeking (i) relief for Borrower or Guarantor under any bankruptcy or insolvency
law, (ii) the rearrangement or readjustment of debt of Borrower or Guarantor,
(iii) the appointment of a receiver, custodian, liquidator or trustee to take
possession of substantially all of the assets of Borrower or Guarantor, or
(iv) the liquidation of Borrower or any of its members, has been commenced or is
threatened;

 

16



--------------------------------------------------------------------------------



 



(xi) All federal, state and other tax returns of Borrower and Guarantor required
by law to be filed by them have been filed, and all federal, state and other
taxes, assessments, fees and other governmental charges imposed upon Borrower
and Guarantor or upon any of their properties or assets, which are due and
payable, have been paid;
(xii) There are no judgments, orders, suits, actions, garnishments, attachments
or proceedings by or before any court, commission, board or other governmental
body pending, or to the knowledge of Borrower or Guarantor threatened, which
(A) involve or affect, or will involve or affect, the Property or the validity
or enforceability of the Modification Agreements, or the Loan Documents, or
(B) involve any risk of any lien, judgment or liability being imposed upon
Borrower or the Property that could materially adversely affect the financial
condition of Borrower or Guarantor or the ability of Borrower or Guarantor to
observe or perform fully their respective agreements and obligations under the
Modification Agreements or under the Loan Documents; and
(xiii) This Agreement and the Note Modification Agreement are included in the
defined term “Loan Documents”.
11. Release of Claims.
(a) BORROWER, ON BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS (THE “BORROWER
RELEASE PARTIES”), HEREBY FULLY, FINALLY AND COMPLETELY RELEASE AND FOREVER
DISCHARGE LENDER, LENDER’S SERVICERS, AND THEIR RESPECTIVE AFFILIATES,
SUBSIDIARIES, PARENTS, OFFICERS, SHAREHOLDERS, DIRECTORS, EMPLOYEES, ATTORNEYS,
AGENTS AND PROPERTIES, PAST, PRESENT AND FUTURE, AND THEIR RESPECTIVE HEIRS,
PERSONAL REPRESENTATIVES, DISTRIBUTEES, SUCCESSORS AND ASSIGNS (COLLECTIVELY AND
INDIVIDUALLY, THE “LENDER RELEASE PARTIES”), OF AND FROM ANY AND ALL CLAIMS,
CONTROVERSIES, DISPUTES, LIABILITIES, OBLIGATIONS, DEMANDS, DAMAGES, DEBTS,
LIENS, ACTIONS AND CAUSES OF ACTION OF ANY AND EVERY NATURE WHATSOEVER, KNOWN OR
UNKNOWN, WHETHER AT LAW, BY STATUTE OR IN EQUITY, IN CONTRACT OR IN TORT, UNDER
STATE OR FEDERAL JURISDICTION, AND WHETHER OR NOT THE ECONOMIC EFFECTS OF SUCH
ALLEGED MATTERS ARISE OR ARE DISCOVERED IN THE FUTURE, WHICH THE BORROWER
RELEASE PARTIES HAVE AS OF THE EXECUTION DATE OR MAY CLAIM TO HAVE AGAINST THE
LENDER RELEASE PARTIES ARISING OUT OF OR WITH RESPECT TO ANY AND ALL
TRANSACTIONS RELATING TO THE LOAN OR THE LOAN DOCUMENTS OCCURRING ON OR BEFORE
THE EXECUTION DATE, INCLUDING ANY LOSS, COST OR DAMAGE OF ANY KIND OR CHARACTER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH OR IN ANY WAY RESULTING FROM THE
ACTS, ACTIONS OR OMISSIONS OF THE LENDER RELEASE PARTIES OCCURRING ON OR BEFORE
THE EXECUTION DATE. THE FOREGOING RELEASE

 

17



--------------------------------------------------------------------------------



 



IS INTENDED TO BE, AND IS, A FULL, COMPLETE AND GENERAL RELEASE IN FAVOR OF THE
LENDER RELEASE PARTIES WITH RESPECT TO ALL CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION AND OTHER MATTERS DESCRIBED THEREIN, INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, ANY CLAIMS, DEMANDS OR CAUSES OF ACTION BASED UPON ALLEGATIONS OF
BREACH OF FIDUCIARY DUTY, BREACH OF ANY ALLEGED DUTY OF FAIR DEALING IN GOOD
FAITH, ECONOMIC COERCION, USURY, OR ANY OTHER THEORY, CAUSE OF ACTION,
OCCURRENCE, MATTER OR THING WHICH MIGHT RESULT IN LIABILITY UPON THE LENDER
RELEASE PARTIES ARISING OR OCCURRING ON OR BEFORE THE EXECUTION DATE. THE
BORROWER RELEASE PARTIES UNDERSTAND AND AGREE THAT THE FOREGOING GENERAL RELEASE
IS IN CONSIDERATION FOR THE AGREEMENTS OF LENDER CONTAINED IN THE MODIFICATION
AGREEMENTS AND THAT THEY WILL RECEIVE NO FURTHER CONSIDERATION FOR SUCH RELEASE.
IN ADDITION, BORROWER AGREES NOT TO COMMENCE, JOIN IN, PROSECUTE OR PARTICIPATE
IN ANY SUIT OR OTHER PROCEEDING IN A POSITION WHICH IS ADVERSE TO ANY OF THE
LENDER RELEASE PARTIES ARISING DIRECTLY OR INDIRECTLY FROM ANY OF THE FOREGOING
MATTERS. NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY,
IN THE EVENT THAT ANY OF THE CONVEYANCE DOCUMENTS ARE EVER RENDERED VOID OR
RESCINDED BY OPERATION OF LAW OR OTHERWISE, AND ANY SETTLEMENT EFFECTED UNDER
THIS AGREEMENT IS DEEMED VOID OR IS NO LONGER IN FORCE OR EFFECT, THE RELEASE
HEREIN CREATED SHALL NOT BE RESCINDED BUT SHALL REMAIN IN FULL FORCE AND EFFECT
AND UNAFFECTED THEREBY. NOTHING HEREIN SHALL TRANSFER TO TRANSFEREE, NOR SHALL
TRANSFEREE ACCEPT OR ASSUME, ANY SUCCESSOR DEVELOPER OBLIGATION, LIABILITY OR
STATUS.
(b) BORROWER WARRANTS AND REPRESENTS TO LENDER THAT BORROWER HAS NOT SOLD,
ASSIGNED, TRANSFERRED, CONVEYED OR OTHERWISE DISPOSED OF ANY CLAIMS WHICH ARE
THE SUBJECT OF THIS SECTION. THE INCLUSION OF THIS PROVISION SHALL NOT BE DEEMED
TO BE AN ADMISSION BY LENDER THAT ANY SUCH CLAIMS EXIST.
12. Indemnification. Borrower shall, at Borrower’s own expense, and does hereby
agree to, protect, indemnify, reimburse, defend and hold harmless Lender and
Transferee (if other than Lender) and their respective directors, officers,
agents, employees, attorneys, successors and assigns from and against any and
all liabilities (including strict liability), losses, suits, proceedings,
settlements, judgments, orders, penalties, fines, liens, assessments, claims,
demands, damages, injuries, obligations, costs, disbursements, expenses or fees,
of any kind or nature (including attorneys’ fees and expenses paid or incurred
in connection therewith) arising out of or by reason of the following: an
incorrect legal description of the Property; any failure or breach of any of
Borrower’s or Guarantor’s representations, warranties and covenants contained in
this Agreement, the Conveyance Documents and all documents executed or delivered
in connection therewith; claims for brokerage commissions or leasing commissions
asserted by any party claiming by, through or under Borrower, Guarantor or
Affiliates of any of them; claims asserted against the Property or against
Lender or the Transferee (if other than Lender) in connection with the Property
which arose prior to the date hereof including, without

 

18



--------------------------------------------------------------------------------



 



limitation, any management fees or fees for other services provided in
connection with the Property; any acts or omissions of Borrower or Guarantor or
any other Person (during the time the Property was owned by Borrower) at, on or
about the Property regarding the contamination of air, soil, surface waters or
ground waters over, on or under Property; the presence, whether past or present,
of any Hazardous Materials (as such term is defined in the Deed of Trust) on, in
or under the Property; any past, present or future events, conditions,
circumstances, activities, practices, incidents, actions or plans involving the
manufacture, processing, distribution, use, transport, handling, treatment,
storage, disposal, cleanup, emission, discharge, seepage, spillage, leakage,
release or threatened release of any Hazardous Material on, in, under or from
the Property, in connection with Borrower’s operations on the Property, or
otherwise; all of the foregoing regardless of whether within the control of
Lender or the Transferee (if other than Lender), so long as any act, omission or
occurrence that took place prior to the delivery of the Conveyance Documents and
the complete dispossession of Borrower from the Property (the “Final Transfer
Date”). Anything herein to the contrary notwithstanding, no liability shall
arise from any act, omission or occurrence concerning Hazardous Material that
occurs from and after the Final Transfer Date. This indemnification shall
survive the execution and delivery of this Agreement and the Conveyance
Documents and the expiration or other termination of this Agreement.
13. Default. Any default by Borrower in the performance of its obligations
herein contained or contained in the Note Modification Agreement shall
constitute an Event of Default under Section 13.01(o) of the Deed of Trust, and
subject to the provisions thereof, shall entitle Lender to exercise all of its
rights and remedies set forth in the Loan Documents. An Event of Default shall
exist if any representation or warranty made by Borrower or Guarantor in this
Agreement or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender shall not have been true, accurate and complete as of the date the
representation or warranty was made and has a Material Adverse Effect; provided,
however, if the failure of any such representation or warranty to be true,
accurate and complete is susceptible to cure, then Borrower shall have thirty
(30) days after notice from Lender to cure the failure of such representation or
warranty to be true, accurate and complete. The failure of Borrower to so cure
the failure of such representation or warranty to be true, accurate and complete
within said thirty (30) day period shall constitute an Uncured Event of Default.
14. Ratification and Confirmation.
(a) Borrower and Lender hereby expressly ratify and confirm (i) each of the Loan
Documents, and (ii) all rights, assignments, liens, pledges, security interests,
and obligations thereunder, including, without limitation, the assignments,
liens, pledges and security interests of the Loan Documents. Notwithstanding the
foregoing or any other provision hereof to the contrary, nothing in this
Agreement is intended to be, and shall not be deemed or construed to be, a
novation of the Note or the Loan Documents.
(b) This Agreement constitutes a Loan Document. The provisions of Section 18.32
of the Deed of Trust are incorporated by reference herein with the same effect
as if they were set forth herein in their entirety but shall not be applicable
to the obligations of Guarantor hereunder except to the extent set forth in
Section 7(i) above.

 

19



--------------------------------------------------------------------------------



 



(c) Borrower expressly acknowledges and agrees that the Loan remains outstanding
and that Borrower continues to be fully bound by all of the terms and conditions
of the Loan Documents as set forth herein and therein. Except as otherwise
expressly set forth herein, nothing contained in this Agreement shall be deemed
to be or effect (a) any waiver or release of any of the terms and conditions of
the Note or any of the other Loan Documents or of any existing or future
defaults or events of default thereunder, (b) an extension of time for the
payment or performance of any obligation to be performed on the part of Borrower
or any other obligor thereunder, or (c) any waiver or release of Lender’s rights
to exercise any and all remedies with respect thereto, or the effectiveness of
any notices of intention to accelerate, notices of acceleration, or acceleration
given subsequent to the execution of the Modification Agreements.
15. Further Assurances. Borrower agrees to execute any instruments which, in the
opinion of Lender, are necessary or desirable to perfect such deeds of trust,
liens, security interests, assignments and encumbrances.
16. Lift of Bankruptcy Stay. In the event of the filing of any voluntary or
involuntary petition under the Bankruptcy Code (11 U.S.C. § 101, et seq.) by or
against Borrower, in consideration for Lender’s agreements hereunder, neither
Borrower nor any of its Affiliates, including, without limitation, Guarantor
shall assert, or request any other party to assert, that the automatic stay
under 11 U.S.C. § 362 shall operate or be interpreted to stay, interdict,
condition, reduce, prohibit, inhibit, or interfere with the ability of Lender to
enforce any rights it has by virtue of this Agreement, or any other rights that
Lender has, whether now or hereafter acquired, against Borrower or the Property.
Further, in consideration for Lender’s agreements hereunder, neither Borrower
nor any of its Affiliates, including, without limitation, Guarantor shall seek a
supplemental stay or any other relief, whether injunctive or otherwise, pursuant
to 11 U.S.C. § 105 or any other provision of the Bankruptcy Code to stay,
interdict, condition, reduce, prohibit, inhibit, or interfere with the ability
of Lender to enforce any rights it has by virtue of this Agreement or otherwise
against Borrower or the Property. The waivers contained in this paragraph are
knowingly and voluntarily made by Borrower, now and forever, and are a material
inducement to Lender’s willingness to enter into this Agreement and Borrower and
Guarantor acknowledge and agree that no ground exists for equitable relief which
would bar, delay or impede the exercise by Lender of Lender’s rights and
remedies against Borrower or the Property. In the event any property, any
portion thereof or any interest therein (including, without limitation, the
Property) of Borrower becomes property of any bankruptcy estate or subject to
any state or federal insolvency proceeding, then, in consideration for Lender’s
agreements hereunder, Lender shall immediately become entitled, in addition to
all other relief to which Lender may be entitled, including, without limitation,
under this Agreement or the Loan Documents, to obtain an order from the
Bankruptcy Court or other court of competent jurisdiction granting immediate
relief from the automatic stay pursuant to 11 U.S.C. § 362 permitting Lender to
pursue its rights and remedies against Borrower or the Property as provided
under this Agreement, the Loan Documents, and all other rights and remedies of
Lender at law, in equity, or otherwise. In connection with such an order, in
consideration for Lender’s agreements hereunder, neither Borrower nor any of its
Affiliates, including, without limitation, Guarantor, shall contend or allege,
in any pleading, petition filed in any court proceeding, or otherwise, that
Lender does not have sufficient grounds for relief from the automatic stay. Any
bankruptcy petition or other action taken by Borrower or any of its Affiliates,
including, without limitation, Guarantor (or any person claiming through such
Person) to stay, condition, or inhibit Lender from exercising its remedies are
hereby admitted by Borrower to be in bad faith, and Borrower further admits that
Lender would have just cause for relief from the automatic stay in order to take
such actions authorized under law, equity, or otherwise.

 

20



--------------------------------------------------------------------------------



 



17. Conditions Precedent.
(a) In addition to those conditions described elsewhere in this Agreement, the
following shall be conditions precedent to the effectiveness of this Agreement:
(i) Prior to or simultaneously with the execution of this Agreement, Borrower
shall have executed, or caused to be executed, and delivered to Lender all
documents required by Lender in connection with the modification of the Loan
contemplated hereby, including without limitation, the Note Modification
Agreement.
(ii) Prior to or simultaneously with the execution hereof, Borrower shall
furnish, or cause to be furnished, to Lender, at the Borrower’s expense, a date
down endorsement (the “Endorsement”) to the Title Policy, which Endorsement must
show that the Title Policy is still in effect as to the Property and the lien of
the Deed of Trust is unimpaired, notwithstanding this Agreement or the Note
Modification Agreement and showing only such exceptions accepted by Original
Lender and otherwise be satisfactory to Lender, and Lender’s counsel.
(iii) Prior to or simultaneously with the execution of this Agreement, Lender
shall have received from legal counsel retained by Borrower and acceptable to
Lender an opinion of counsel (the “Legal Opinion”) covering the following
matters: (A) the due authorization of the Modification Agreements, the Escrow
Agreement, the Conveyance Documents and any other documents executed in
connection herewith in accordance with their respective terms (collectively, the
“Modification Transaction Agreements”); (B) the validity and enforceability of
the Modification Transaction Agreements (subject to such qualifications as shall
be acceptable to Lender); (C) compliance with applicable usury laws of the State
of California; (D) the due organization and valid legal existence of Borrower,
any entity owning at least a 20% equity interest in the Borrower and the
Guarantor; (E) the execution and delivery of the Modification Transaction
Agreements will not impair the security for the Loan (including, but not limited
to, the continued validity and enforceability of any guaranty given as security
for the Loan); and (F) such other matters incident to the transaction
contemplated herein as Lender may reasonably request.
(b) If for any reason any of the foregoing conditions precedent (or any other
condition precedent set forth in this Agreement) fails to occur within the time
period specified, all provisions of this Agreement, except for the release of
the Lender Release Parties by the Borrower Release Parties contained in
Section 11 of this Agreement, shall terminate and be of no further force or
effect and the Loan shall remain payable as if this Agreement had never been
executed. The foregoing conditions precedent are for the sole benefit of Lender
and may be waived only by Lender by written agreement executed by Lender.

 

21



--------------------------------------------------------------------------------



 



18. Usury Savings Clause. Section 18.16 of the Deed of Trust is hereby
incorporated by reference in its entirety as if fully restated herein.
19. OFAC. In consideration of Lender’s agreements set forth herein, Borrower
represents and warrants to Lender that neither Borrower nor to Borrower’s
knowledge, any person owning an interest in Borrower (except that knowledge
shall not require any investigation into ownership of publicly traded stock or
other publicly traded securities), is a country, territory, individual or entity
named on a list maintained by the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”), or is a Specially Designated National or Blocked Person
under the programs administered by OFAC. If the foregoing representation and
warranty shall at any time be or become untrue or incorrect during the term of
the Loan, an Event of Default shall be deemed to have occurred.
20. No Waiver. Except as expressly provided herein, the execution of this
Agreement by Lender does not and shall not constitute a waiver of any rights or
remedies to which Lender is entitled pursuant to the Loan Documents, nor shall
the same constitute a waiver of any Event of Default which may have heretofore
occurred or which may hereafter occur with respect to the Loan Documents. Lender
reserves the right to declare any existing default or Event of Default which
subsequently comes to the attention of Lender whether pertaining to a period
prior to the Effective Date or on or after the Effective Date.
21. Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all parties hereto had signed the same document. All
such counterparts shall be construed together and shall constitute one
instrument, but in making proof hereof it shall only be necessary to produce one
such counterpart.
22. Governing Law.
(A) This Agreement and the obligations arising hereunder shall be governed by,
and construed in accordance with, the laws of the State of California applicable
to contracts made and performed in such state (without regard to principles of
conflict of laws) and any applicable law of the United States of America.
(B) Any legal suit, action or proceeding against Lender or Borrower arising out
of or relating to this Agreement may at Lender’s option be instituted in any
Federal or State Court in the City of Los Angeles, County of Los Angeles, and
Borrower knowingly and voluntarily waives, now and forever, any objections which
it may now or hereafter have based on venue and/or forum non conveniens of any
such suit, action or proceeding, and Borrower hereby irrevocably submits to the
jurisdiction of any such court in any suit, action or proceeding. Borrower does
hereby designate and appoint CT Corporation System, as its authorized agent to
accept and acknowledge on its behalf service of any and all process which may be
served in any such suit, action or proceeding in any Federal or State Court in
Los Angeles, California, and agrees that service of process upon said agent at
said address and written notice of said service mailed or delivered to Borrower
in the manner provided herein shall be deemed in every respect effective service
of process upon Borrower, in any such suit, action or proceeding in the State of
California. Borrower (i) shall give prompt notice to Lender of any changed
address of its authorized agent hereunder, (ii) may at any time and from time to
time designate a substitute authorized agent with an office in Los Angeles,
California (which substitute agent and office shall be designated as the person
and address for service of process), and (iii) shall promptly designate such a
substitute if its authorized agent ceases to have an office in Los Angeles,
California, or is dissolved without leaving a successor.

 

22



--------------------------------------------------------------------------------



 



23. Interpretation. Within this Agreement, words of any gender shall be held and
construed to include any other gender, and words in the singular number shall be
held and construed to include the plural, unless the context otherwise requires.
The section headings used herein are intended for reference purposes only and
shall not be considered in the interpretation of the terms and conditions
hereof. The parties acknowledge that the parties and their counsel have reviewed
and revised this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.
24. Amendment. The terms and conditions hereof may not be modified, altered or
otherwise amended except by an instrument in writing executed by all of the Loan
Parties.
25. Entire Agreement. This Agreement and the instruments, documents and
Agreements referenced in this Agreement contain the entire Agreement between the
parties hereto with respect to the modification of the Loan and fully supersede
all prior agreements and understanding between the parties pertaining to such
subject matter.
26. Successors and Assigns. The terms and conditions of this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto, their
successors and permitted assigns.
27. Cumulative Rights. The rights of Lender under this Agreement and the other
Loan Documents shall be separate, distinct and cumulative and none shall be
given effect to the exclusion of the others. No act of Lender shall be construed
as an election to proceed under any one provision herein or under any of the
other Loan Document to the exclusion of any other provision herein or in any
other Loan Document. Lender shall not be limited to the rights and remedies
herein stated but shall be entitled to any and all rights and remedies afforded
Lender herein, in the other Loan Documents and as otherwise now or hereafter
afforded by law.
28. Surviving Obligations. Any and all of the obligations imposed upon Borrower
and Guarantor in this Agreement that are to occur after the Conveyance Date
shall survive (a) the release of the Conveyance Documents from Escrow, and
(b) the delivery (if delivered) of that certain Partial Release by Lender to
Borrower, Mondrian Pledgor LLC, a Delaware limited liability company, and 8440
LLC, a Delaware limited liability company, having an execution date the same as
the Execution Date of this Agreement (the “Partial Release”), as more
particularly described in and attached to the Escrow Agreement, and shall not be
deemed in any way to merge into the Conveyance Deed or the Partial Release and
shall survive the expiration or other termination of this Agreement. Any and all
of the obligations imposed upon Borrower in this Agreement that are to occur
after the entry of the Foreclosure Order shall survive the entry of the
Foreclosure Order, shall not be deemed in any way to merge into the Foreclosure
Order and shall survive the expiration or other termination of this Agreement.

 

23



--------------------------------------------------------------------------------



 



29. Final Agreement. This Agreement represents the final agreement among the
parties and may not be contradicted by the parties. There are no unwritten oral
agreements among the parties.
30. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT AGREES THAT ANY SUIT,
ACTION, OR PROCEEDING BROUGHT OR INSTITUTED BY ANY PARTY HERETO OR ANY SUCCESSOR
OR ASSIGN OF ANY PARTY ON OR WITH RESPECT TO THIS AGREEMENT, ANY OF THE OTHER
DOCUMENTS EXECUTED IN CONNECTION WITH THIS AGREEMENT, ANY OF THE LOAN DOCUMENTS
OR WHICH IN ANY WAY RELATES DIRECTLY OR INDIRECTLY TO THE OBLIGATIONS UNDER THIS
AGREEMENT, THE OTHER DOCUMENTS EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE LOAN DOCUMENTS OR ANY EVENT, TRANSACTION OR OCCURRENCE ARISING OUT OF OR
IN ANY WAY CONNECTED THEREWITH, OR THE DEALINGS OF THE PARTIES WITH RESPECT
THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT A JURY. EACH PARTY HEREBY
EXPRESSLY KNOWINGLY AND VOLUNTARILY WAIVES, NOW AND FOREVER, ANY RIGHT TO A
TRIAL BY JURY IN ANY SUCH SUIT, ACTION, OR PROCEEDING. THE BORROWER PARTIES
ACKNOWLEDGE AND AGREE THAT THIS PROVISION IS A SPECIFIC AND MATERIAL ASPECT OF
THIS AGREEMENT BETWEEN THE PARTIES HERETO AND THAT LENDER WOULD NOT AGREE TO THE
AGREEMENTS SET FORTH HEREIN IF THIS WAIVER OF JURY TRIAL PROVISION WERE NOT A
PART OF THIS AGREEMENT.
31. Relationship of Parties. Nothing contained in this Agreement or the other
Loan Documents constitutes or shall be construed as the formation of a
partnership, joint venture, tenancy-in-common, or any other form of
co-ownership, between Lender and the Borrower Parties or any other person or
entity or the creation of any confidential or fiduciary relationship of any kind
between the Lender and the Borrower Parties or any other person or entity. The
Borrower Parties acknowledge and agree that (a) Lender has at all times acted
and shall at all times continue to be acting only as a lender to Borrower within
the normal and usual scope of activities of a lender, and (b) Trustee has at all
times acted and shall at all times continue to be acting only as a trustee to
Lender within the normal and usual scope of activities of a trustee.
32. Severability. If any clause or provision of this Agreement is determined to
be illegal, invalid or unenforceable under any present or future law by the
final judgment of a court of competent jurisdiction, the remainder of this
Agreement will not be affected thereby. It is the intention of the parties that
if any such provision is held to be illegal, invalid or unenforceable, there
will be added in lieu thereof a provision as similar in terms to such provision
as is possible and be legal, valid and enforceable.
33. Recitals. The “Recitals” set forth at the beginning of this Agreement are
hereby acknowledged to be true and correct by the parties and are incorporated
into this Agreement.

 

24



--------------------------------------------------------------------------------



 



34. Conflicts. Except as expressly modified pursuant to this Agreement, all of
the terms, covenants and provisions of the Loan Documents shall continue in full
force and effect. In the event of any conflicts or ambiguity between the terms,
covenants and provisions of this Agreement and those of the other Loan
Documents, the terms, covenants and provisions of this Agreement shall prevail.
35. Further Amendment. Except as modified by this Agreement, the Deed of Trust
and each of the covenants, terms and conditions set forth therein are and shall
remain in full force and effect and are hereby ratified, confirmed and approved.
It is expressly understood and agreed that the Deed of Trust is only amended as
set forth herein and any further amendment of the Deed of Trust, if the parties
hereafter shall agree to same, shall be by written agreement between the parties
hereto and any such agreement shall not be binding upon Lender unless same is
fully executed and unconditionally delivered by Lender and Borrower.
36. Time is of the Essence. Time is of the essence with respect to the payment,
performance and observance of each and every covenant, agreement, condition and
obligation of Borrower under this Agreement and the other Loan Documents,
subject to applicable notice and cure periods.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

25



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Lender and Borrower hereto have executed and delivered
this Agreement to be effective as of the day and year first above written.

                              BORROWER:    
 
                            MONDRIAN HOLDINGS LLC, a Delaware limited liability
company
 
                            By:   Mondrian Senior Mezz LLC, a Delaware limited
liability company, its sole member
 
                                By:   Morgans Group LLC, a Delaware limited
liability company, its sole member
 
                                    By:   Morgans Hotel Group Co., a Delaware
corporation, its managing member
 
                       
 
              By:   /s/ Richard Szymanski    
 
                 
 
                        Name:  Richard Szymanski                        
Title:    Chief Financial Officer    

 

26



--------------------------------------------------------------------------------



 



LENDER:
BANK OF AMERICA, NATIONAL ASSOCIATION, AS SUCCESSOR BY MERGER TO LASALLE BANK
NATIONAL ASSOCIATION, AS TRUSTEE FOR THE BENEFIT OF THE HOLDERS OF WACHOVIA BANK
COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2007-WHALE 8
By and through CWCapital Asset Management LLC, solely in its capacity as Special
Servicer for the Holder

            By:   /s/ Kevin Thompson         Name:   Kevin Thompson       
Title:   Vice President   

 

 



--------------------------------------------------------------------------------



 



The undersigned Guarantors and SPE Pledgors hereby (i) consent to the terms of
the Modification Agreements and (ii) join in this Agreement for the sole
purposes of agreeing to the obligations imposed on the undersigned Guarantors
and SPE Pledgors in this Agreement, for which obligations Guarantor and SPE
Pledgors shall be bound as if Guarantor and SPE Pledgors are a party to this
Agreement.

                              MONDRIAN PLEDGOR LLC, a Delaware limited liability
company, Guarantor and SPE Pledgor
 
                            By:   Mondrian Senior Mezz LLC, a Delaware limited
liability company, its sole member
 
                                By:   Morgans Group LLC, a Delaware limited
liability company, its sole member
 
                                    By:   Morgans Hotel Group Co., a Delaware
corporation, its managing member
 
                       
 
              By:   /s/ Richard Szymanski                       Name: Richard
Szymanski                         Title:   Chief Financial Officer    
 
                            8440 LLC, a Delaware limited liability company,
Guarantor and SPE Pledgor
 
                            By:   Mondrian Pledgor LLC, a Delaware limited
liability company, its sole member
 
                                By:   Mondrian Senior Mezz LLC, a Delaware
limited liability company, its sole member
 
                                    By:   Morgans Group LLC, a Delaware limited
liability company, its sole member
 
                                       
By: Morgans Hotel Group Co., a Delaware corporation, its managing member
 
                       
 
              By:   /s/ Richard Szymanski    
 
                                            Name: Richard Szymanski            
            Title:   Chief Financial Officer    

 

 



--------------------------------------------------------------------------------



 



The undersigned Guarantor hereby (i) consents to the terms of the Modification
Agreements and (ii) joins in this Agreement for the sole purposes of agreeing to
the obligations imposed on the undersigned Guarantor in this Agreement, for
which obligations Guarantor shall be bound as if Guarantor is a party to this
Agreement.
By: MORGANS GROUP LLC, a Delaware limited liability company
By: Morgans Hotel Group Co., a Delaware corporation, its managing member

            By:   /s/ Richard Szymanski         Name:   Richard Szymanski       
Title:   Chief Financial Officer     

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION OF PROPERTY
Lot “A” of Tract 2527, in the city of West Hollywood, county of Los Angeles,
state of California, as per map recorded in Book 34 Page 14 of Maps, in the
office of the county recorder of said county.
EXCEPT therefrom that portion thereof lying Southerly of a line bearing North 89
degrees 54’ West from a point on the East line of said Lot, distant North 0
degrees 06’ East thereon 320 feet from the Southeast corner of said Lot.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
DEED OF TRUST
(incorporated by reference to Exhibit 10.9 to the Company’s Quarterly Report on
Form 10-Q filed on November 9, 2010)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ESCROW AGREEMENT

 

 



--------------------------------------------------------------------------------



 



ESCROW AGREEMENT
THIS ESCROW AGREEMENT (the “Agreement”) is made and entered into as of the 30th
day of September, 2010 (the “Effective Date”), by and among CHICAGO TITLE
COMPANY, a California corporation (the “Escrow Agent”), MONDRIAN HOLDINGS LLC, a
Delaware limited liability company (“Borrower”), and BANK OF AMERICA, NATIONAL
ASSOCIATION, AS SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE BENEFIT OF THE HOLDERS OF WACHOVIA BANK COMMERCIAL MORTGAGE
TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-WHALE 8
(“Lender”).
RECITALS:
WHEREAS, Lender is the holder of (i) that certain Promissory Note A-1 in the
amount of $60,250,000.00, dated as October 6, 2006, by Borrower in favor of
Lender’s predecessor in interest, Wachovia Bank, National Association (“Original
Lender”), as modified by the A-1 Note Modification Agreement dated as of the
Effective Date (the “A-1 Note Modification Agreement”) between Borrower and
Lender (as modified, “Note A-1”) and (ii) that certain Promissory Note A-2 dated
as of October 6, 2006, between Borrower and Original Lender in the amount of
$60,250,000.00, as modified by the A-2 Note Modification Agreement dated as of
the Effective Date (the “A-2 Note Modification Agreement”) between Borrower and
Lender (as modified, “Note A-2”, together with Note A-1 hereinafter
collectively, the “Note”); and
WHEREAS, the Note is secured by that certain Deed of Trust, Security Agreement,
Assignment of Rents and Fixture Filing dated as of October 6, 2006, by Borrower
in favor of First American Title Insurance Company, as Trustee for the benefit
of the Original Lender (the “Trustee”), recorded in the Office of the County
Recorder of the County of Los Angeles, State of California (the “Official
Records”) on October 25, 2006, as Instrument No. 06-2368097 (the “Original Deed
of Trust”), which Original Deed of Trust was agreed to and consented to by SPE
Pledgors; and
WHEREAS, the Note was assigned by Original Lender to LaSalle Bank National
Association, as Trustee for the Benefit of the Holders of Wachovia Bank
Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates,
Series 2007-WHALE 8 (“LaSalle”), and the beneficial interest in the Deed of
Trust was assigned by Original Lender to LaSalle, as more particularly set forth
in that certain Assignment recorded on December 31, 2007, in the Official
Records as Instrument No. 20072857366; and
WHEREAS, by virtue of a merger, effective on October 17, 2008, Lasalle merged
into Bank of America, National Association; and
WHEREAS, Lender has agreed to enter into (a) the A-1 Note Modification
Agreement, (b) the A-2 Note Modification Agreement, and (c) that certain
Restatement and Modification of Deed of Trust, Security Agreement, Assignment of
Rents and Fixture Filing by and between Borrower and Lender dated as of the
Effective Date amending the Original Deed of Trust (the “Deed of Trust
Modification Agreement,” and together with the Original Deed of Trust, the “Deed
of Trust”), to be recorded in the Official Records, which A-1 Note Modification
Agreement, A-2 Note Modification Agreement and Deed of Trust Modification
Agreement have been agreed to and consented to by the Guarantors; and

 

- 1 -



--------------------------------------------------------------------------------



 



WHEREAS, in accordance with the terms of the Deed of Trust Modification
Agreement, Borrower has agreed to place the Conveyance Documents (as hereinafter
defined) in escrow with Escrow Agent; and
WHEREAS, the parties hereto have agreed to enter into this Agreement pursuant to
which the Conveyance Documents shall be held and released by Escrow Agent.
NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1. Recitals. The recitals set forth above are true and correct and are
incorporated herein.
2. Definitions. All capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such term in the Deed of Trust.
3. Conveyance Documents. Attached hereto are the following documents
(collectively, the “Conveyance Documents”) fully executed and notarized, where
necessary, by Borrower and Guarantor, as the case may be, which Conveyance
Documents are to be held and released by Escrow Agent in accordance with the
terms of this Agreement:

  (a)  
Grant Deed by Borrower attached hereto and made a part hereof as Exhibit A (the
“Grant Deed”);
    (b)  
Bill of Sale by Borrower attached hereto and made a part hereof as Exhibit B
(the “Bill of Sale”);
    (c)  
Assignment Agreement by Borrower attached hereto and made a part hereof as
Exhibit C (the “Assignment Agreement”);
    (d)  
Release Agreement by Borrower and Guarantor in favor of Lender attached hereto
and made a part hereof as Exhibit D (the “Release by Borrower Parties”);
    (e)  
Estoppel Affidavit by Borrower attached hereto and made a part hereof as
Exhibit E (the “Estoppel”); and
    (f)  
Certification of Non-Foreign Status by Borrower attached hereto and made a part
hereof as Exhibit F (the “Certification”).

 

- 2 -



--------------------------------------------------------------------------------



 



4. Completion of Conveyance Documents; Payment of Deed in Lieu Expenses and
Fees; Replacement Conveyance Documents.

  (a)  
In accordance with the terms of Section 6(a)(ii) of the Deed of Trust
Modification Agreement, if an Uncured Event of Default occurs, and Lender elects
to cause the Conveyance Documents to be released from escrow by providing
written notice of such election to Escrow Agent (the “Release Notice”), Lender
may elect to take title to the Property in its own name or in that of a Lender
designee (for the purposes of this Agreement, the party that Lender elects to
take title to the Property shall be the “Transferee”). The Release Notice shall
provide Escrow Agent with the name of the Transferee. All of the parties hereto
authorize Escrow Agent to, prior to releasing such Conveyance Documents from
escrow, (i) insert the amount of the outstanding indebtedness on the face of the
Grant Deed in an amount to be provided to Escrow Agent by Lender, (ii) insert
the name of the Transferee, its entity type and state of formation in the Grant
Deed, the Bill of Sale, the Assignment Agreement, the Estoppel and the
Certification, and (iii) date all of the Conveyance Documents as of the date of
the Release Notice.
    (b)  
Simultaneously with the delivery of the Release Notice to Escrow Agent, Lender
shall provide a copy of such Release Notice to Borrower and shall instruct
Borrower to immediately, but in no event later than three (3) Business Days
after Borrower’s receipt of the Release Notice, deliver to Escrow Agent any and
all title affidavits and other title clearing documents as Escrow Agent, in its
capacity as a title agent, may reasonably require to issue the title policy in
accordance with the requirements set forth in this Section 4(b) below
(collectively, the “Title Affidavits”), and make payment to Escrow Agent of the
following costs and expenses (collectively, the “Deed in Lieu Expenses and
Fees”): (i) any documentary stamps and any and all other transfer taxes required
to be affixed to or required to be paid in connection with the Grant Deed,
together with the costs of recording the Grant Deed, obtaining a certified copy
of the recorded Grant Deed and delivering such certified copy of the Grant Deed
to Transferee; and (ii) the cost of updating title and the premium for an ALTA
2006 owner’s title policy to be obtained by Transferee in connection with
recording the Grant Deed, which title policy Escrow Agent agrees to issue
pursuant to and in accordance with the terms of the Chicago Title Company
Commitment of Title Insurance issued under Order Number 106746729-X59, and which
title policy shall be issued by Escrow Agent to Transferee at the time of the
recording of the Grant Deed and shall, unless waived in whole or in part by
Transferee, (A) be in the amount of the indebtedness evidenced by the Note which
is outstanding on the date of the Release Notice (or such lesser amount as
Lender shall accept), (B) omit all general exceptions set forth in such policy
(other than matters which would be deleted by delivery of a current boundary
survey to the title company), (C) include such reinsurance (with such
reinsurers) as Transferee may require, together with direct access agreements
with such reinsurers, and (D) be subject only to the exceptions to title
accepted by Lender in connection with the Endorsement, as hereinafter defined in
Section 16(a)(ii) below).

 

- 3 -



--------------------------------------------------------------------------------



 



  (i)  
In addition to the foregoing, simultaneously with the delivery of the Title
Affidavits to Escrow Agent, and provided that Lender shall have made the request
in the Release Notice, Borrower and Guarantor shall deliver to Escrow Agent
documents identical in form and content to the Conveyance Documents executed by
Borrower and Guarantor, as the case may be, fully executed and notarized, as
necessary, having an Execution Date, an Effective Date, and a date of
notarization, all as applicable, dated after the date of the Release Notice
(collectively, the “Replacement Conveyance Documents”). Escrow Agent shall
within one (1) business day after receipt of the same, provide written notice to
Lender of Escrow Agent’s receipt of such Replacement Conveyance Documents. If
Borrower timely delivers such Replacement Documents to Escrow Agent, then
thereafter (A) the original Conveyance Documents shall be returned by the Escrow
Agent to Borrower within two (2) Business Days after Escrow Agent’s timely
receipt of the Replacement Conveyance Documents, and (B) all references to the
Conveyance Documents, shall mean and refer to the documents identified herein as
the Replacement Conveyance Documents, whether individually or collectively, as
the case may be.

  (c)  
Any funds received by Escrow Agent from Borrower shall be applied by Escrow
Agent in the order set forth in Section 4(b)(i) through 4(b)(ii) above.
    (d)  
If Borrower fails to timely pay the Deed in Lieu Expenses and Fees, then Lender
and/or Transferee (if other than Lender) may advance such sums to Escrow Agent,
in which event Borrower shall reimburse Lender and/or Transferee (if other than
Lender), as the case may be, for any and all of such sums so advanced within two
(2) Business Days after written demand for reimbursement by Lender and/or
Transferee (if other than Lender), as the case may be. Borrower and Guarantor
shall be jointly and severally liable to Lender for the cost of the Deed in Lieu
Expenses and Fees, together with interest thereon at the maximum lawful rate
from the date the Lender or the Transferee (if other than Lender) advanced such
Deed in Lieu Expenses and Fees until such Deed in Lieu Expenses and Fees, and
all interest thereon, are paid in full (which obligation shall survive any
termination or expiration of this Agreement).
    (e)  
The obligations of Borrower set forth in this Section 4 shall survive the
release of the Conveyance Documents from escrow and the recording of the Grant
Deed, shall not be deemed in any way to merge into the Grant Deed or any of the
other Conveyance Documents, and shall survive the expiration or other
termination of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------



 



  (f)  
If Borrower timely complies with all of the requirements of this Section 4, then
within five (5) Business Days after the Borrower’s satisfaction of all of such
requirements, Lender shall deliver to Borrower three (3) fully executed
originals of the Partial Release Agreement by Lender attached hereto and made a
part hereof as Exhibit G (the “Partial Release by Lender”).

5. Release of Conveyance Documents. Escrow Agent shall hold the Conveyance
Documents until such time as either:

  (a)  
Escrow Agent receives a Notice (as hereinafter defined) from Lender that the
Loan has been paid in full, in which event, within three (3) Business Days after
receiving such Notice, Escrow Agent shall deliver the Conveyance Documents to
Borrower; or
    (b)  
Escrow Agent receives the Release Notice, in which event Escrow Agent shall:

  (i)  
Deliver to Lender, within five (5) Business Days after receiving the Release
Notice, a copy of the Grant Deed, the original Bill of Sale, the original
Assignment Agreement, the original Release by Borrower Parties, a copy of the
Estoppel, and the original Certification;
    (ii)  
Immediately upon receipt of the Deed in Lieu Expenses and Fees, but in no event
later than two (2) Business Day after receipt of such Deed in Lieu Expenses and
Fees, whether received from Lender or Borrower, record the Grant Deed in the
Official Records, deliver to Lender a certified copy of the recorded Grant Deed
and deliver to Borrower a copy of all documents provided to Lender pursuant to
Section 5(b)(i) above; and
    (iii)  
If Escrow Agent does not receive the Deed in Lieu Expenses and Fees, the Title
Affidavits and/or the Replacement Conveyance Documents, as applicable, from
Borrower within said three (3) Business Day period, then Escrow Agent shall
immediately notify Lender of the same (but in no event later than one
(1) Business Day after Borrower has failed to timely make payment to Escrow
Agent of the Deed in Lieu Expenses and Fees and/or deliver the Title Affidavits
or Replacement Conveyance Documents, as applicable).

 

- 5 -



--------------------------------------------------------------------------------



 



Upon the satisfaction of Escrow Agents obligations set forth in this Section 5,
Escrow Agent shall be relieved of and from any and all further obligations
arising under this Agreement other than as set forth in Section 8 below.
6. Escrow Agent’s Rights in the Event of a Dispute. In an event of a dispute
between Lender, Borrower, any Guarantor and/or Escrow Agent regarding the
release of the Conveyance Documents, the recording of the Grant Deed and/or any
other provision of this Agreement governing the rights and obligations of the
parties hereto, Escrow Agent, in the exercise of its sole but reasonable
judgment, and only after providing seven (7) days’ advance written notice to
both Borrower and Lender of Escrow Agent’s intention to do so, shall be entitled
to (a) continue to hold all property held by it under the terms of this
Agreement (including, without limitation, the Conveyance Documents, money and
all other property in its hands) until it has received written instructions from
Lender, Borrower and Guarantor regarding the disposition thereof, in which
event, Escrow Agent shall promptly comply with such written instructions, or
(b) tender unto the registry or custody of any court of competent jurisdiction
all documents (including, without limitation, the Conveyance Documents), money
and any other property in its hands held under the terms of this Agreement,
together with such legal pleadings as it deems appropriate. In such an event,
Escrow Agent shall provide Lender, Borrower and Guarantor with a copy of any and
all documents and pleadings related thereto, and thereafter Escrow Agent shall
be discharged of and from any and all further obligations arising hereunder.
Escrow Agent shall be permitted to receive reasonable compensation for
preparation of interpleading petitions, service upon the parties and filing the
petition. Borrower and Guarantor shall be jointly, severally and solely
responsible for the any and all sums due Escrow Agent related to the exercise by
Escrow Agent of its rights set forth in this Section 6.
7. Indemnification of Escrow Agent. Borrower and Guarantor hereby agree to
jointly and severally defend, indemnify, and hold Escrow Agent harmless from and
against any and all losses, claims, damages, liabilities and expenses, including
without limitation, reasonable cost of investigation and attorneys fees and
disbursements which may be imposed upon or incurred by Escrow Agent in
connection with its serving as Escrow Agent hereunder. The terms of this
Section 7 shall survive the release of the Conveyance Documents, the recording
of the Grant Deed and the termination or expiration of this Agreement.
8. Further Assurances. Each of the parties hereto agrees that, without receiving
further consideration, they will sign and deliver such documents and do anything
else that is necessary in the future to make the provisions of this Agreement
effective. The terms of this Section 8 shall survive the release of the
Conveyance Documents, the recording of the Grant Deed and the termination or
expiration of this Agreement.
9. Notices. Any notice, demand, statement, request or consent (each, a “Notice”)
made hereunder shall be in writing and delivered personally or sent to the party
to whom the Notice is being made by overnight delivery for morning delivery on
the next Business Day by FedEx or other nationally recognized overnight delivery
service, as follows and shall be deemed given when delivered personally or one
(1) Business Day after being deposited with FedEx or such other nationally
recognized delivery service in compliance with the foregoing requirements:

 

- 6 -



--------------------------------------------------------------------------------



 



If to Lender:
Bank of America, National Association, as Trustee
for the Benefit of the Holders of Wachovia Bank
Commercial Mortgage Trust, Commercial Mortgage
Pass-Through Certificates, Series 2007 — Whale 8
540 West Madison Street
Mail Code IL4-540-18-04
Chicago, Illinois 60661
With a copy to:
CWCapital Asset Management LLC
701 13th Street NW, #1000
Washington, DC 20005
Attn: Mr. Kevin Thompson
With a copy to:
Nixon Peabody LLP
437 Madison Avenue
New York, NY 10022
Attn: Arthur J. Rosner, Esq. and
Andrew Glincher, P.C., Esq.
If to Trustee:
First American Title Insurance Company
520 North Central Avenue
Glendale, California 91203
If to Escrow Agent:
Chicago Title Company
455 Market Street, Suite 2100
San Francisco, CA 94105
Attn: Tyson Miklebost
If to Borrower:
Mondrian Holdings LLC
c/o Morgans Hotel Group
475 Tenth Avenue
New York, New York 10018
Attn: General Counsel

 

- 7 -



--------------------------------------------------------------------------------



 



With a copy to:
Hogan Lovells US LLP
Columbia Square
555 Thirteenth Street, NW
Washington, DC 20004
Attn: Bruce Gilchrist, Esq.
If to Morgans:
Morgans Group LLC
c/o Morgans Hotel Group
475 Tenth Avenue
New York, New York 10018
Attn: General Counsel
With a copy to:
Hogan Lovells US LLP
Columbia Square
555 Thirteenth Street, NW
Washington, DC 20004
Attn: Bruce Gilchrist, Esq.

 

- 8 -



--------------------------------------------------------------------------------



 



If to Mondrian Pledgor:
Mondrian Pledgor LLC
c/o Morgans Hotel Group
475 Tenth Avenue
New York, New York 10018
Attn: General Counsel
With a copy to:
Hogan Lovells US LLP
Columbia Square
555 Thirteenth Street, NW
Washington, DC 20004
Attn: Bruce Gilchrist, Esq.
If to 8440
8840 LLC
c/o Morgans Hotel Group
475 Tenth Avenue
New York, New York 10018
With a copy to:
Hogan Lovells US LLP
Columbia Square
555 Thirteenth Street, NW
Washington, DC 20004
Attn: Bruce Gilchrist, Esq.
Any party hereto may change its address for delivery of such Notices by
providing the other parties to this Agreement with Notice of such change of
address, which Notice of such change of address shall be effective upon receipt
and only if actually received by the party to whom the Notice is sent.
10. Escrow Agent’s Expenses. Borrower and Guarantor shall be solely, jointly and
severally liable to Escrow Agent for all costs and expenses incurred by Escrow
Agent in carrying out the obligations and exercising its rights set forth in
this Agreement. Escrow Agent shall not look to any other party for reimbursement
of, or liability for, such costs and expenses. In this connection, Escrow Agent
has obtained whatever assurances Escrow Agent deems necessary from the
appropriate parties to firmly bind Escrow Agent to fully and completely carry
out its rights and obligations set forth in this Agreement.
11. Governing Law. This Agreement and the obligations arising hereunder shall be
governed by, and construed in accordance with, the laws of the State of
California applicable to contracts made and performed in such state (without
regard to principles of conflict of laws) and any applicable law of the United
States of America.

 

- 9 -



--------------------------------------------------------------------------------



 



12. Interpretation. Within this Agreement, words of any gender shall be held and
construed to include any other gender, and words in the singular number shall be
held and construed to include the plural, unless the context otherwise requires.
The section headings used herein are intended for reference purposes only and
shall not be considered in the interpretation of the terms and conditions
hereof. The parties acknowledge that the parties and their counsel have reviewed
and revised this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.
13. Amendment. The terms and conditions hereof may not be modified, altered or
otherwise amended except by an instrument in writing executed by all of the
parties hereto and Guarantor.
14. Successors and Assigns. The terms and conditions of this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto, their
successors, assigns and designees.
15. Time is of the Essence. Time is of the essence with respect to the payment,
performance and observance of each and every covenant, agreement, condition and
obligation of Borrower under this Agreement and the other Loan Documents,
subject to applicable notice and cure periods.
16. Severability. If any provision of this Agreement or the application thereof
to any person or entity or circumstance shall, at any time or to any extent, be
invalid or unenforceable, the remainder of this Agreement, and the application
of such provision to persons or entities or circumstances other than those to
which it is held invalid or unenforceable, shall not be affected thereby, and
each provision of this Agreement shall be valid and shall be enforced to the
fullest extent permitted by law.
17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which, when taken
together, shall constitute one and the same instrument.
18. Entire Agreement. This Agreement, the documents attached hereto as Exhibits
and the instruments, documents and agreements referenced in this Agreement
contain the entire agreement between the parties hereto with respect to holding
and releasing the Conveyance Documents and shall supersede all prior and
contemporaneous agreements and understanding between the parties pertaining to
such subject matter.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

- 10 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
under seal as of the day and year first above written.
LENDER:
BANK OF AMERICA, NATIONAL ASSOCIATION, AS SUCCESSOR BY MERGER TO LASALLE BANK
NATIONAL ASSOCIATION, AS TRUSTEE FOR THE BENEFIT OF THE HOLDERS OF WACHOVIA BANK
COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2007-WHALE 8
By and through CWCapital Asset Management LLC, solely in its capacity as Special
Servicer for the Holder

            By:   /s/ Kevin Thompson         Name:   Kevin Thompson       
Title:   Vice President   

 

- 11 -



--------------------------------------------------------------------------------



 



            ESCROW AGENT:

CHICAGO TITLE COMPANY,
a California corporation
      By:   /s/ Terina Kung         Name:   Terina Kung        Title:   Escrow
Officer   

 

- 12 -



--------------------------------------------------------------------------------



 



         

                              BORROWER:
 
                            MONDRIAN HOLDINGS LLC, a Delaware limited liability
company
 
                            By:   Mondrian Senior Mezz LLC, a Delaware limited
liability company, its sole member
 
                                By:   Morgans Group LLC, a Delaware limited
liability company, its sole member
 
                                    By:   Morgans Hotel Group Co., a Delaware
corporation, its managing member
 
                       
 
              By:   /s/ Richard Szymanski    
 
                 
 
Name: Richard Szymanski    
 
                  Title: Chief Financial Officer    

The undersigned Guarantor hereby (i) consents to the terms of the Modification
Agreements and (ii) joins in this Agreement for the sole purposes of agreeing to
the obligations imposed on the undersigned Guarantor in this Agreement, for
which obligations Guarantor shall be bound as if Guarantor was a party hereto.

                      MORGANS:
 
                    MORGANS GROUP LLC, a Delaware limited liability company
 
                    By:   Morgans Hotel Group Co., a Delaware corporation, its
managing member
 
               
 
      By:   /s/ Richard Szymanski
 
Name: Richard Szymanski    
 
          Title: Chief Financial Officer    

 

- 13 -



--------------------------------------------------------------------------------



 



The undersigned Guarantors and SPE Pledgors hereby (i) consent to the terms of
this Agreements and (ii) join in this Agreement for the sole purposes of
agreeing to the obligations imposed on the undersigned Guarantors and SPE
Pledgors in this Agreement, for which obligations Guarantors and SPE Pledgors
shall be bound as if Guarantors and SPE Pledgors are parties hereto.

                              MONDRIAN PLEDGOR:
 
                            MONDRIAN PLEDGOR LLC, a Delaware limited liability
company
 
                            By:   Mondrian Senior Mezz LLC, a Delaware limited
liability company, its sole member
 
                                By:   Morgans Group LLC, a Delaware limited
liability company, its sole member
 
                                    By:   Morgans Hotel Group Co., a Delaware
corporation, its managing member
 
                       
 
              By:   /s/ Richard Szymanski    
 
                 
 
Name: Richard Szymanski    
 
                  Title: Chief Financial Officer    

 

- 14 -



--------------------------------------------------------------------------------



 



                                  8440:
 
                                8440 LLC, a Delaware limited liability company
 
                                By:   Mondrian Pledgor LLC, a Delaware limited
liability company, its sole member
 
                                    By:   Mondrian Senior Mezz LLC, a Delaware
limited liability company, its sole member
 
                                        By:   Morgans Group LLC, a Delaware
limited liability company, its sole member
 
                                            By:   Morgans Hotel Group Co., a
Delaware corporation, its managing member
 
                           
 
                  By:   /s/ Richard Szymanski    
 
                     
 
Name: Richard Szymanski    
 
                      Title: Chief Financial Officer    

 

- 15 -



--------------------------------------------------------------------------------



 



EXHIBIT A
GRANT DEED

 

 



--------------------------------------------------------------------------------



 



RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
Nixon Peabody LLP
437 Madison Avenue
New York, New York 10022
Attn: Arthur J. Rosner, Esq.
MAIL TAX STATEMENTS TO:
Bank of America, National Association, as Trustee for
the Benefit of the Holders of Wachovia Bank
Commercial Mortgage Trust, Commercial
Mortgage Pass-through Certificates,
Series 2007-Whale 8
540 West Madison Street
Mail Code IL4-540-18-04
Chicago, Illinois 60661
 
SPACE ABOVE FOR RECORDER’S USE
APN: 5555-002-147
GRANT DEED
The undersigned grantor declares that no Documentary Transfer Tax is due under
Rev. & Tax. Code §11926 on the grounds that the transfer herein was made in lieu
of foreclosure and the consideration therefor does not exceed Grantor’s
outstanding indebtedness of $_______. See Separate Tax Declaration.
FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, MONDRIAN
HOLDINGS LLC, a Delaware limited liability company (“Grantor”), hereby GRANTS
to                                                               ,
a                                           (“Grantee”), the following described
real property in the County of Los Angeles, State of California, as described in
Exhibit “A” attached hereto and incorporated herein by this reference, together
with the tenements, easements, rights-of-way, and appurtenances belonging or in
any way appurtenant to the same, and all improvements and fixtures thereon
(collectively, the “Property”).
This deed is an absolute conveyance, the Grantor having sold the above-described
Property to the Grantee for a fair and adequate consideration, such
consideration being the agreement of Lender (as such term is defined in
Exhibit B) to not foreclose on the Deed of Trust (as such term is defined in
Exhibit B).

 

1



--------------------------------------------------------------------------------



 



The Property is hereby conveyed by Grantor to Grantee subject to the loan
documents described on Exhibit “B” attached hereto and incorporated herein by
this reference (the “Loan Documents”). Grantor and Grantee acknowledge and agree
that (i) the beneficial interest of Beneficiary in the Property pursuant to the
Deed of Trust shall not be extinguished by the execution and delivery of this
Grant Deed; (ii)shall enjoy the same validity and priority that they now enjoy;
and (iii) shall not merge or be merged into the fee interest of Grantee in the
Property pursuant to this Grant Deed, and that such interests shall be and
remain at all times separate and distinct.
[Signature Page Follows]

 

2



--------------------------------------------------------------------------------



 



                      GRANTOR:      
 
                Dated:   MONDRIAN HOLDINGS, LLC, _______________, 20____   a
Delaware limited liability company
 
                    By:   Mondrian Senior Mezz LLC, a Delaware limited
liability company, its sole member
 
                        By:   Morgans Group LLC, a Delaware limited
liability company, its sole member
 
               
 
          By:   Morgans Hotel Group Co., a Delaware corporation, its managing
member
 
               
 
          By:    
 
               
 
              Name:
 
              Title:

 

1



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION OF PROPERTY
All the following described real property, located in the County of Los Angeles,
State of California, being more particularly described as follows:
Lot “A” of Tract 2527, in the city of West Hollywood, county of Los Angeles,
state of California, as per map recorded in Book 34 Page 14 of Maps, in the
office of the county recorder of said county.
EXCEPT therefrom that portion thereof lying Southerly of a line bearing North 89
degrees 54’ West from a point on the East line of said Lot, distant North 0
degrees 06’ East thereon 320 feet from the Southeast corner of said Lot.
APN: 5555-002-147
END DESCRIPTION

 

2



--------------------------------------------------------------------------------



 



EXHIBIT B
LOAN DOCUMENTS

1.  
Deed of Trust, Security Agreement, Assignment of Rents and Fixture Filing dated
as of October 6, 2006, by Grantor to First American Title Insurance Company, in
its capacity as trustee for the Wachovia Bank, National Association (the
“Original Lender”), as recorded in the Office of the County Recorder of the
County of Los Angeles, State of California (the “Office”) on October 25, 2006,
as Instrument No. 06-2368097, as assigned by the Original Lender to LaSalle Bank
National Association, as Trustee for the Benefit of the Holders of Wachovia Bank
Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates,
Series 2007-WHALE 8 (“LaSalle”), by that certain Assignment of Deed of Trust
Security Agreement, Assignment of Rents and Fixture Filing and Assignment of
Leases and Rents recorded on December 31, 2007, in the Office as Instrument
No. 20072857366 (the “LaSalle Assignment”), and as amended by that certain
Restatement and Modification of Deed of Trust, Security Agreement, Assignment of
Rents and Fixture Filing dated as of the date of this Grant Deed by Grantor and
BANK OF AMERICA, NATIONAL ASSOCIATION, AS SUCCESSOR BY MERGER TO LASALLE BANK
NATIONAL ASSOCIATION, as Trustee for the Benefit of the Holders of Wachovia Bank
Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates, Series
2007-WHALE 8, (the “Lender”), to be recorded in the Office prior to the
recording of this Grant Deed, together with the obligations secured thereby.
  2.  
Assignment of Leases and Rents and Security Deposits by Grantor, in favor of
Original Lender, dated as of October 6, 2006, and recorded in the Office on
October 25, 2006, as Instrument No. 06-2368098, as assigned to LaSalle by the
LaSalle Assignment, and as amended and restated by that certain Amended and
Restated Assignment of Leases and Rents and Security Deposits by and between
Grantor and Lender, to be recorded in the Office prior to the recording of this
Grant Deed.
  3.  
UCC-1 Financing Statement by Grantor, as Debtor, and Lender, as Secured Party,
to be recorded in the Office prior to the recording of this Grant Deed.

NOTE: BANK OF AMERICA NATIONAL ASSOCIATION IS SUCCESSOR BY MERGER TO LASALLE
BANK NATIONAL ASSOCIATION, BY VIRTUE OF A MERGER EFFECTIVE AS OF OCTOBER 17,
2008.

 

3



--------------------------------------------------------------------------------



 



STATE OF NEW YORK          )
) §
COUNTY OF NEW YORK     )
On                                           , 20_______, before me,           
                                                   , a Notary Public, personally
appeared                                            who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct
WITNESS my hand and official seal.
                                                            
Signature of Notary
(Affix seal here)

 

4



--------------------------------------------------------------------------------



 



EXHIBIT B
BILL OF SALE

 

 



--------------------------------------------------------------------------------



 



BILL OF SALE
MONDRIAN HOLDINGS LLC, a Delaware limited liability company (the “Assignor”), in
consideration of the sum of Ten and No/100 Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, does hereby quitclaim unto                                  
                             , a                                           (the
“Assignee”), all of Assignor’s right, title and interest in and to all of the
furniture, furnishings, fixtures, equipment and other tangible personal property
described in Exhibit A attached hereto and made a part hereof (collectively, the
“Personal Property”) that is now affixed to and/or located at the real property
described in Exhibit B attached hereto and made a part hereof (the “Real
Property”).
TO HAVE AND TO HOLD the Personal Property unto Assignee and Assignee’s heirs,
legal representatives, successors and assigns forever.
ASSIGNOR REPRESENTS AND WARRANTS TO ASSIGNEE THAT:

  (i)  
ASSIGNOR IS THE OWNER OF THE PERSONAL PROPERTY;
    (ii)  
OTHER THAN FOR ANY LIEN IN FAVOR OF BANK OF AMERICA, NATIONAL ASSOCIATION, AS
SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
BENEFIT OF THE HOLDERS OF WACHOVIA BANK COMMERCIAL MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-WHALE 8 (THE “LENDER”), THE
PERSONAL PROPERTY IS FREE AND CLEAR OF ANY AND ALL LIENS, LEASES AND ANY AND ALL
OTHER ENCUMBRANCES OR INTERESTS IN FAVOR OF ANY THIRD PARTY; AND
    (iii)  
AS TO THE PHYSICAL CONDITION OF THE PERSONAL PROPERTY, THE PERSONAL PROPERTY IS
BEING QUITCLAIMED “AS IS”, “WHERE IS”, AND “WITH ALL FAULTS” AS OF THE EFFECTIVE
DATE OF THIS BILL OF SALE, WITHOUT ANY REPRESENTATION OR WARRANTY WHATSOEVER AS
TO ITS CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE MERCHANTABILITY OR ANY
OTHER WARRANTY AS TO ITS PHYSICAL CONDITION, EXPRESS OR IMPLIED.

Assignor hereby agrees to indemnify, defend and hold harmless Assignee and
Assignee’s affiliates and their respective past and present nominees, designees,
parents, subsidiaries, affiliates, master servicers and special servicers, and
all of their respective officers, directors, shareholders, members, partners,
agents, employees, servants, attorneys and representatives, as well as the
respective heirs, personal representatives, successors and assigns of any and
all of them (collectively, the “Indemnified Parties”) from and against all
claims, suits, obligations, liabilities, damages, losses, costs, and expenses,
including without limitation, reasonable attorneys’ fees and disbursements (with
counsel reasonably acceptable to the Indemnified Parties), arising out of or
relating to any of the Personal Property, and arising or occurring prior to the
Effective Date.

 

 



--------------------------------------------------------------------------------



 



Assignor agrees that, without receiving further consideration, Assignor will
sign and deliver such documents and do anything else that is necessary in the
future to make the provisions of this Bill of Sale effective and complete.
[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Assignor has signed and delivered this Bill of Sale
effective as of the                                          day of             
                                                  , 20_______ (the “Effective
Date”).

                            ASSIGNOR:        
 
                          MONDRIAN HOLDINGS LLC, a Delaware limited liability
company  
 
                          By:   Mondrian Senior Mezz LLC, a Delaware limited
liability company, its sole member  
 
                              By:   Morgans Group LLC, a Delaware limited
liability company, its sole member  
 
                                  By:   Morgans Hotel Group Co., a Delaware
corporation, its managing member  
 
                     
 
              By:      
 
                     
 
                  Name:  
 
                  Title:  

 

3



--------------------------------------------------------------------------------



 



EXHIBIT A
Description of the Personal Property
All machinery, equipment, systems, fittings, apparatus, appliances, furniture,
furnishings, tools, fixtures, Inventory (as defined in the Uniform Commercial
Code as in effect from time to time in the State of California) and articles of
personal property and accessions thereof and renewals, replacements thereof and
substitutions therefor (including, but not limited to, all plumbing, lighting
and elevator fixtures, office furniture, beds, bureaus, chiffonniers, chests,
chairs, desks, lamps, mirrors, bookcases, tables, rugs, carpeting, drapes,
draperies, curtains, shades, venetian blinds, wall coverings, screens,
paintings, hangings, pictures, divans, couches, luggage carts, luggage racks,
stools, sofas, chinaware, flatware, linens, pillows, blankets, glassware,
foodcarts, cookware, dry cleaning facilities, dining room wagons, keys or other
entry systems, bars, bar fixtures, liquor and other drink dispensers, icemakers,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, dictating equipment, telephone systems, computerized accounting
systems, engineering equipment, vehicles, medical equipment, potted plants,
heating, lighting and plumbing fixtures, fire prevention and extinguishing
apparatus, theft prevention equipment, cooling and air-conditioning systems,
elevators, escalators, fittings, plants, apparatus, stoves, ranges,
refrigerators, laundry machines, tools, machinery, engines, dynamos, motors,
boilers, incinerators, switchboards, conduits, compressors, vacuum cleaning
systems, floor cleaning, waxing and polishing equipment, call systems, brackets,
signs, bulbs, bells, ash and fuel, conveyors, cabinets, lockers, shelving,
spotlighting equipment, dishwashers, garbage disposals, washers and dryers),
other customary hotel equipment and other property of every kind and nature
whatsoever owned by Assignor, or in which Assignor has or shall have an
interest, now or hereafter located upon, or in, and used in connection with the
Real Property or the improvements located thereon, or appurtenant thereto, and
all building equipment, materials and supplies of any nature whatsoever owned by
Assignor, or in which Assignor has or shall have an interest, now or hereafter
located upon, or in, and used in connection with the Real Property or the
improvements or appurtenant thereto, together with all proceeds, products,
substitutions and accessions (including claims and demands therefor) of each of
the foregoing.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Description of the Real Property
Mondrian Real Property Legal Description
Lot “A” of Tract 2527, in the city of West Hollywood, county of Los Angeles,
state of California, as per map recorded in Book 34 Page 14 of Maps, in the
office of the county recorder of said county.
EXCEPT therefrom that portion thereof lying Southerly of a line bearing North 89
degrees 54’ West from a point on the East line of said Lot, distant North 0
degrees 06’ East thereon 320 feet from the Southeast corner of said Lot.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ASSIGNMENT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AGREEMENT
THIS ASSIGNMENT AGREEMENT (the “Assignment”), is made and entered into as of the
_______ day of                                                                ,
20_______ (the “Effective Date”), by MONDRIAN HOLDINGS LLC, a Delaware limited
liability company (the “Assignor”), in favor of              
                                                 , a           
                               (the “Assignee”).
RECITALS:
WHEREAS, by that certain Grant Deed by Assignor to Assignee, dated as of the
Effective Date, Assignor is conveying to Assignee that certain real property
described on Exhibit A attached hereto and made a part hereof (the “Real
Property”); and
WHEREAS, by that certain Bill of Sale by Assignor to Assignee, dated as of the
Effective Date, (the “Bill of Sale”), Assignor is conveying certain personal
property, as more particularly set forth therein (the “Personal Property”); and
WHEREAS, Assignor is the owner of the property described on Exhibit B attached
hereto and made a part hereof (collectively, the “Assigned Property”), which
Assigned Property Assignor collaterally assigned to WACHOVIA BANK, NATIONAL
ASSOCIATION, pursuant to that certain Deed of Trust, Security Agreement,
Assignment of Rents and Fixture Filing dated as of October 6, 2006, recorded in
the Office of the County Recorder of the County of Los Angeles, State of
California (the “Office”), on October 25, 2006, as Instrument No. 06-2368097, as
assigned by Wachovia Bank, National Association, to LASALLE BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE BENEFIT OF THE HOLDERS OF WACHOVIA BANK
COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2007-WHALE 8 (the “Lender”); and
WHEREAS, by virtue of a merger effective as of October 17, 2008, Bank of
America, National Association, is successor by merger to LaSalle Bank National
Association; and
WHEREAS, by that certain Restatement and Modification of Deed of Trust, Security
Agreement, Assignment of Rents and Fixture Filing by and between Assignor and
Lender, dated effective as of July 11, 2010 (said deed of trust, as assigned and
as modified, collectively, the “Deed of Trust”); and
WHEREAS, Assignor desires to assign and convey unto Assignee all of Assignor’s
right, title and interest in and to the Assigned Property in accordance with the
terms of this Assignment.

 

1



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the sum of Ten and No/100 Dollars ($10.00)
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Assignor hereby agrees as follows:

  1.  
The recitals set forth above are true and correct and are incorporated herein.
    2.  
All capitalized terms set forth in this Assignment, including, but not limited
to, Exhibit A and Exhibit B attached hereto, shall have the meaning ascribed to
such terms in the Deed of Trust.
    3.  
Assignor does hereby assign and convey unto Assignee all of Assignor’s right,
title and interest in and to the Assigned Property, to the extent the same are
transferable by Assignor.
    4.  
Assignor represents and warrants to Assignee that Assignor owns the Assigned
Property free and clear of and from any and all security interests other than
the security interests running in favor of Lender arising out of the Loan
Documents.
    5.  
Assignor hereby agrees to defend, indemnify, and hold harmless Assignee,
Assignee’s affiliates and their respective past and present nominees, designees,
parents, subsidiaries, affiliates, and all of their respective officers,
directors, shareholders, members, partners, agents, employees, servants,
attorneys and representatives, as well as the respective heirs, personal
representatives, successors and assigns (collectively, the “Indemnified
Parties”) from and against any and all claims, suits, obligations, liabilities,
damages, losses, costs, and expenses, including without limitation, reasonable
attorneys’ fees and disbursements (with counsel reasonably acceptable to the
Indemnified Parties) in any way related to all or any of the Assigned Property,
arising or occurring prior to the Effective Date.
    6.  
Notwithstanding the foregoing, Assignee shall not be liable for any of the
duties or obligations of Assignor.
    7.  
Assignor agrees that, without receiving further consideration, Assignor will
sign and deliver such documents and do anything else that is necessary in the
future to make the provisions of this Assignment effective and complete.
    8.  
This Assignment shall be (a) binding upon Assignor, and inure to the benefit of
Assignee, and Assignee’s heirs, legal representatives, successors and assigns,
and (b) construed in accordance with the laws of the jurisdiction in which the
Real Property is located, without regard to the application of choice of law
principles, except to the extent such laws are superseded by federal law.

[Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Assignment has been signed and delivered by the
Assignor and shall be effective as of the Effective Date.

                                MONDRIAN HOLDINGS LLC, a Delaware limited
liability company  
 
                                  By:   Mondrian Senior Mezz LLC, a Delaware
limited liability company, its sole member  
 
                                      By:   Morgans Group LLC, a Delaware
limited liability company, its sole member  
 
                                          By:   Morgans Hotel Group Co., a
Delaware corporation, its managing member  
 
                         
 
                  By:      
 
                         
 
                      Name:  
 
                      Title:  

 

3



--------------------------------------------------------------------------------



 



EXHIBIT A
REAL PROPERTY DESCRIPTION
Mondrian Real Property Legal Description
Lot “A” of Tract 2527, in the city of West Hollywood, county of Los Angeles,
state of California, as per map recorded in Book 34 Page 14 of Maps, in the
office of the county recorder of said county.
EXCEPT therefrom that portion thereof lying Southerly of a line bearing North 89
degrees 54’ West from a point on the East line of said Lot, distant North 0
degrees 06’ East thereon 320 feet from the Southeast corner of said Lot.

 

4



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNED PROPERTY DESCRIPTION
Excluding (i) the Real Property and Improvements conveyed to Assignee pursuant
to the Grant of Deed, and (ii) any of the Property conveyed to Assignee pursuant
to the Bill of Sale, any and all Property collaterally assigned to Lender
pursuant to the Loan Documents, including, but not limited to, the following:

  1.  
Any and all contracts, leases and agreements of any kind for the management,
repair or operation of the Property in effect as of the date of this Agreement
(collectively, “Contracts”);
    2.  
Any and all licenses, permits, authorizations, certificates of occupancy and
other approvals that are in effect as of the date of this Agreement and
necessary for the current use and operation of the Property (collectively,
“Permits”);
    3.  
Any and all warranties, telephone exchange numbers, architectural or engineering
plans and specifications, and development rights that exist as of the date of
this Agreement and relate to the Property (collectively, the “General
Intangibles”);
    4.  
The goodwill associated with the Real Property and the business operated
thereon;
    5.  
All awards or payments, including interest thereon, which may hereafter be made
with respect to the Premises, the Improvements, the Fixtures, or the Equipment,
whether from the exercise of the right of eminent domain (including but not
limited to any transfer made in lieu of or in anticipation of the exercise of
said right), or for a change of grade, or for any other injury to or decrease in
the value of the Premises, the Improvements or the Equipment or refunds with
respect to the payment of property taxes and assessments, and all other,
proceeds of the conversion, voluntary or involuntary, of the Premises,
Improvements, Equipment, Fixtures or any other Property or part thereof into
cash or liquidated claims;
    6.  
All leases, tenancies, franchises, licenses and permits, Property Agreements and
other agreements affecting the use, enjoyment or occupancy of the Premises, the
Improvements, the Fixtures, or the Equipment or any portion thereof now or
hereafter entered into, whether before or after the fling by or against Assignor
of any petition for relief under the Bankruptcy Code and all reciprocal easement
agreements, license agreements and other agreements with Pad Owners (hereinafter
collectively referred to as the “Leases”), together with all receivables,
revenues, rentals, credit card receipts, receipts and all payments received
which relate to the rental, lease, franchise and use of space at the Premises or
which relate to the Food and Beverage Lessee/Operators (it being acknowledged by
Lender that the security interest granted hereunder in receivables, revenues,
rentals, credit card receipts, receipts and all payments received which relate
to the Food and Beverage Lessee/Operators shall not attach to interests of
third-party joint venture partners of Assignor which are not Affiliates of
Assignor) and rental and use of guest rooms or meeting rooms or banquet rooms or
recreational facilities or bars, beverage or food sales, vending machines,
mini-bars, room service, telephone, video and television systems, electric mail,
internet connections, guest laundry, bars, the provision or sale of other goods
and services, and all other payments received from guests or visitors of the
Premises, and other items of revenue, receipts or income as identified in the
Uniform System of Accounts (as hereinafter defined), all cash or security
deposits, lease termination payments, advance rentals and payments of similar
nature and guarantees or other security held by, or issued in favor of, Assignor
in connection therewith to the extent of Assignor’s right or interest therein
and all remainders, reversions and other rights and estates appurtenant thereto,
and all base, fixed, percentage or additional rents, and other rents, oil and
gas or other mineral royalties, and bonuses, issues, profits and rebates and
refunds or other payments made by any Governmental Authority from or relating to
the Premises, the Improvements, the Fixtures or the Equipment plus all rents,
common area charges and other payments now existing or hereafter arising,
whether paid or accruing before or after the filing by or against Assignor of
any petition for relief under the Bankruptcy Code (the “Rents”) and all proceeds
from the sale or other disposition of the Leases and the right to receive and
apply the Rents to the payment of the Debt;

 

5



--------------------------------------------------------------------------------



 



  7.  
All proceeds of and any unearned premiums on any insurance policies covering the
Premises, the Improvements, the Fixtures, the Rents or the Equipment, including,
without limitation, the right to receive and apply the proceeds of any
insurance, judgments, or settlements made in lieu thereof, for damage to the
Premises, the Improvements, the Fixtures or the Equipment and all refunds or
rebates of Impositions, and interest paid or payable with respect thereto;
    8.  
All deposit accounts, securities accounts, funds or other accounts maintained or
deposited with Lender, or its assigns, in connection herewith, including,
without limitation, the Security Deposit Account (to the extent permitted by
law), the Engineering Escrow Account, the Central Account, the Sub-Accounts and
the Escrow Accounts and all monies and investments deposited or to be deposited
in such accounts;
    9.  
All accounts receivable, contract rights, franchises, interests, estate or other
claims, both at law and in equity, now existing or hereafter arising, and
relating to the Premises, the Improvements, the Fixtures or the Equipment, not
included in Rents, including, without limitation that certain ISDA Master
Agreement, dated as of                                           , 2010, between
Assignor and SMBC Derivatives Products Limited, as Counterparty, as supplemented
by the Schedule and the Confirmation relating thereto (as may be amended from
time to time) between such parties dated as of the same date;
    10.  
All now existing or hereafter arising claims against any Person with respect to
any damage to the Premises, the Improvements, the Fixtures or the Equipment,
including, without limitation, damage arising from any defect in or with respect
to the design or construction of the Improvements, the Fixtures or the Equipment
and any damage resulting therefrom;

 

6



--------------------------------------------------------------------------------



 



  11.  
All deposits or other security or advance payments, including rental payments
now or hereafter made by or on behalf of Assignor to others, with respect to
(i) insurance policies, (ii) utility services, (iii) cleaning, maintenance,
repair or similar services, (iv) refuse removal or sewer service, (v) parking or
similar services or rights and (vi) rental of Equipment, if any, relating to or
otherwise used in the operation of the Premises, the Improvements, the Fixtures
or the Equipment;
    12.  
All intangible property now or hereafter relating to the Premises, the
Improvements, the Fixtures or the Equipment or its operation, including, without
limitation, software, letter of credit rights, trade names, trademarks
(including, without limitation, any licenses of or agreements to license trade
names or trademarks now or hereafter entered into by Assignor), logos, building
names and goodwill;
    13.  
All now existing or hereafter arising advertising material, guaranties,
warranties, building permits, other permits, licenses, plans and specifications,
shop and working drawings, soil tests, appraisals and other documents, materials
and/or personal property of any kind now or hereafter existing in or relating to
the Premises, the Improvements, the Fixtures, and the Equipment;
    14.  
All now existing or hereafter arising drawings, designs, plans and
specifications prepared by architects, engineers, interior designers, landscape
designers and any other consultants or professionals for the design,
development, construction, repair and/or improvement of the Property, as amended
from time to time;
    15.  
The right, in the name of and on behalf of Assignor, to appear in and defend any
now existing or hereafter arising action or proceeding brought with respect to
the Premises, the Improvements, the Fixtures or the Equipment and to commence
any action or proceeding to protect the interest of Lender in the Premises, the
Improvements, the Fixtures or the Equipment;
    16.  
All accounts, chattel paper, deposit accounts, fixtures,- general intangibles,
goods, instruments and securities accounts (each as defined in the Uniform
Commercial Code as in effect from time to time in the State of California (the
“UCC Collateral”); and
    17.  
All proceeds, products, substitutions and accessions (including claims and
demands therefor) of each of the foregoing.

 

7



--------------------------------------------------------------------------------



 



EXHIBIT D
RELEASE BY BORROWER PARTIES

 

 



--------------------------------------------------------------------------------



 



PARTIAL RELEASE AGREEMENT
PARTIAL RELEASE OF BORROWER AND GUARANTOR
THIS PARTIAL RELEASE AGREEMENT (this “Release”) is executed as of the  _____ 
day of September, 2010 (the “Execution Date”), but effective for all purposes as
of the  _____  day of                                         , 20_____  (the
“Effective Date”), by BANK OF AMERICA, NATIONAL ASSOCIATION, AS SUCCESSOR TO
LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
WACHOVIA BANK COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-WHALE 8 (the “Lender”), having an address at 540 West
Madison Street, Mail Code IL4-540-18-04, Chicago, Illinois 60661, in favor of
MONDRIAN HOLDINGS LLC, a Delaware limited liability company (the “Borrower”),
MONDRIAN PLEDGOR LLC, a Delaware limited liability company (the “Mondrian
Pledgor”), and 8440 LLC, a Delaware limited liability company (“8440”, and
together with Mondrian Pledgor, the “Guarantor”), each of the foregoing having
an address at c/o Morgans Hotel Group, 475 Tenth Avenue, New York, New York
10018.
RECITALS:
WHEREAS, Lender is the holder of (i) that certain Promissory Note A-1 in the
amount of $60,250,000.00, dated as October 6, 2006, by Borrower in favor of
Lender’s predecessor in interest, Wachovia Bank, National Association (“Original
Lender”), as modified by the A-1 Note Modification Agreement dated as of the
Execution Date (the “A-1 Note Modification Agreement”) between Borrower and
Lender (as modified, “Note A-1”) and (ii) that certain Promissory Note A-2 dated
as of October 6, 2006, between Borrower and Original Lender, in the amount of
$60,250,000.00, as modified by the A-2 Note Modification Agreement dated as of
the Execution Date (the “A-2 Note Modification Agreement”) between Borrower and
Lender (as modified, “Note A-2”, together with Note A-1 hereinafter
collectively, the “Note”); and
WHEREAS, the Note is secured by (i) that certain Deed of Trust, Security
Agreement, Assignment of Rents and Fixture Filing dated as of October 6, 2006,
by Borrower in favor of First American Title Insurance Company, as Trustee for
the benefit of the Original Lender, recorded in the Official Records of the
Office of the County Recorder of the County of Los Angeles, State of California
(the “Official Records”), on October 25, 2006, as Instrument No. 06-2368097 (the
“Original Deed of Trust”), which Original Deed of Trust was agreed to and
consented to by Mondrian Pledgor and 8440; and
WHEREAS, (i) the Note was assigned by Original Lender to LaSalle Bank National
Association, as Trustee for the Benefit of the Holders of Wachovia Bank
Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates,
Series 2007-WHALE 8 (“LaSalle”), and (ii) the beneficial interest in the Deed of
Trust was assigned by Original Lender to LaSalle, as more particularly set forth
in that certain Assignment of Deed of Trust, Security Agreement, Assignment of
Rents and Fixture Filing and Assignment of Assignment of Leases and Rents
effective as of June 27, 2007, by Original Lender in favor of LaSalle, recorded
in the Official Records on December 31, 2007, as Instrument No. 20072857366; and
WHEREAS, Lender has agreed to enter into (a) the A-1 Note Modification
Agreement, (b) the A-2 Note Modification Agreement, and (c) that certain
Restatement and Modification of Deed of Trust, Security Agreement, Assignment of
Rents and Fixture Filing by and between Borrower and Lender dated as of the
Effective Date amending the Original Deed of Trust (the “Deed of Trust
Modification Agreement,” and together with the Original Deed of Trust, the “Deed
of Trust”), to be recorded in the Official Records, which A-1 Note Modification
Agreement, A-2 Note Modification Agreement and Deed of Trust Modification
Agreement have been agreed to and consented to by Mondrian Pledgor and 8440; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, as of the Effective Date, Borrower is in default under the terms of the
Note and Deed of Trust; and
WHEREAS, by virtue of Borrower being in default under the Note and Deed of
Trust, Borrower, Lender and Guarantor have agreed to enter into a deed in lieu
of foreclosure transaction (the “Deed in Lieu Transaction”) to convey the
Property (as defined in the Deed of Trust) in lieu of Lender filing a
foreclosure action or pursuing other remedies available to Lender; and
WHEREAS, effective as of the Effective Date, Borrower has delivered to Lender a
Grant Deed conveying fee simple title to the Real Property (as defined in the
Deed of Trust) to a designee of Lender as part of the Deed in Lieu Transaction
(the “Grant Deed”); and
WHEREAS, as part of said Deed in Lieu Transaction, Lender has agreed to release
the Released Parties (as hereinafter defined) from certain claims and other
liabilities, as more particularly set forth herein.
NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

  1.  
The recital set forth above are true and correct and are incorporated herein.
    2.  
All capitalized terms used herein and not otherwise defined herein shall have
the meaning ascribed to such term in the Deed of Trust. For the purposes of this
Release:

  a.  
The term “Claims” shall mean, collectively, all debts, sums of money, claims,
rights, suits, demands, injuries, damages, compensation, actions or causes of
action, whatsoever, direct or indirect, known or unknown, foreseen or
unforeseen, in law, admiralty or equity which a party or its successors and
assigns, heirs, personal representatives and distributees ever had, now have or
hereafter can, shall or may have for, upon, or by reason of any matter, cause or
thing whatsoever from the beginning of the world to the day of the Effective
Date of this Release, arising out of, or in any way connected with or related to
the Loan, the Property and/or the Loan Documents, except for any and all
obligations of Borrower or Guarantor under the Loan Documents which are intended
to survive the satisfaction of the Loan or any other termination of the Loan
including, but not limited to such surviving obligations as set forth in (a)
Sections 3.03(b), 12.01, 16.02, and 18.39(j)(ii) of the Original Deed of Trust,
(b) the exclusions from the exculpation of Borrower liability set forth in
Section 18.32 of the Original Deed of Trust, (c) that certain Payment Guaranty
by Guarantor in favor of Original Lender dated as of the 6th day of October,
2006, as amended by that certain Confirmation of and Amendment to Payment
Guaranty by and between Guarantor and Lender having an effective date the same
date as the Execution Date of this Agreement, and (d) Section 6(a)(ii), Sections
6(b) through 6(f), inclusive, and Sections 8, 11, 15 and 27 of the Deed of Trust
Modification Agreement (hereinafter collectively, the “Excluded Claims”). For
avoidance of doubt, in no event shall anything in this Release be a release of,
or be deemed or otherwise construed in any way to be a release of, any and all
obligations contained in that certain Guaranty by Morgans Group LLC, a Delaware
limited liability company (“Morgans”), in favor of the Original Lender, dated as
of the 6th day of October, 2006, as amended by that certain Confirmation of and
Amendment to Guaranty by and between Morgans and Lender having an effective date
the same day as the Effective Date of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------



 



  3.  
Lender, its loan participants, and its respective partners, principals,
officers, directors, managers, members, shareholders, employees, agents,
representatives, attorneys, consultants, contractors, predecessors, successors,
assigns, heirs, personal representatives, designees, transferees and
distributees (collectively, the “Lender Parties”) hereby release and discharge
Borrower, and Guarantor, their present and former members, managers, partners,
employees, agents, trustees, beneficiaries, successors, assigns and
representatives (collectively, the “Released Parties”) from any and all Lender’s
Claims. Lender Parties expressly reserve their rights to the Excluded Claims.
    4.  
By acceptance of this Release, Borrower and Guarantor confirm and ratify the
Excluded Claims and specifically agree that the Excluded Claims shall survive
the delivery of the Grant Deed by Borrower to Transferee (as defined in
Section 5 below) and the delivery of this Release by Lender to Borrower and
Guarantor, and that Lender reserves the right to sue (including, without
limitation, the right to counterclaim against) and obtain and satisfy a judgment
against Borrower and Guarantor to the full extent of any such Excluded Claims.
    5.  
Notwithstanding anything herein to the contrary, if a claim is made upon the
Lender, or any of the Lender Parties or any subsequent transferee from any of
the Lender Parties (collectively the “Transferee”), for repayment or recovery of
any amount(s) or property or its equivalent received by Transferee pursuant to
the Deed in Lieu Transaction and, if, resulting from such claim, the Transferee
pays all or part of said amount or redelivers property or its equivalent to the
Released Parties or anyone authorized by law to act on behalf of the Released
Parties by reason of: (a) any judgment, decree or order of any court or
administrative body, or (b) any settlement or compromise of any such claim
effected by the Transferee, then, in any such event, the Released Parties agree
that any such judgment, decree, order, settlement or compromise shall be binding
upon them, and they shall be and remain liable to the Transferee for the amount
so repaid or recovered to the same extent as if such amount had never originally
been received by the Transferee. The provisions of this Section 5 shall survive
and continue in effect, notwithstanding any payment of any or all of the
amounts, or the transfer or release of any property pursuant to this Release.
The Transferee shall give Borrower and Guarantor notice of any such claim or
settlement in accordance with the provision hereof.
    6.  
If the Grant Deed or any other document evidencing a conveyance of the Property
to any Transferee is ever rendered void or is rescinded by operation of law, or
if any payment made to any Transferee is ever cancelled, invalidated, rescinded,
required to be disgorged, or otherwise set aside, whether: (a) by order of any
state or federal court of competent jurisdiction, (b) by reason of any order
arising out of any claim or proceeding initiated or commenced in favor of,
against, on behalf of, or in concert with, Borrower, Guarantor or any person
claiming by or through Borrower or Guarantor, or (c) by reason of any other
occurrence, then this Release shall terminate and be of no further force and
effect and the obligations of Borrower and Guarantor under the Loan Documents
shall be reinstated as if this Release had never been granted. The provisions of
this Section 6 shall survive and continue in effect, notwithstanding the
delivery of the Grant Deed to any Transferee or any payment of any or all of the
amounts, or the transfer or release of any property pursuant to this Release.

 

- 3 -



--------------------------------------------------------------------------------



 



  7.  
The Released Parties hereby agree that if they or any corporation or partnership
in which they hold an interest shall (i) file or be the subject of any petition
under Title 11 of the United States Code as same may be amended from time to
time (the “Bankruptcy Code”), (ii) be the subject of any order for relief issued
under the Bankruptcy Code, (iii) file or be the subject of any petition seeking
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, or other relief for debtors (an
“Insolvency Proceeding”), (iv) seek, consent to or acquiesce in the appointment
of any trustee, receiver, conservator or liquidator, or (v) be the subject of
any order, judgment or decree entered by any court of competent jurisdiction
approving a petition filed against any of the Released Parties in any Insolvency
Proceeding, then Lender shall thereupon be entitled to relief from any automatic
stay imposed by §362 of the Bankruptcy Code, or from any other stay or
suspension of remedies imposed in any other manner with respect to the exercise
of the rights and remedies otherwise available to Lender relating to this
Release or the Loan Documents.
    8.  
In the event any of the Released Parties commence, or another party commences
against them, within three hundred and sixty six (366) days of the Effective
Date of this Release, any case, proceeding, or other action under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors,
(a) seeking to have any order for relief of the Released Parties or their debts,
or seeking to adjudicate any of the Released Parties as bankrupt or insolvent,
or (b) seeking appointment of a receiver, trustee, custodian or other similar
official for any of the Released Parties or for all or any substantial part of
any of the Released Parties’ assets, each of the Released Parties agree that
their obligations under this Release may not be avoided pursuant to 11 U.S.C.
Section 547 or 548, and that none of the Released Parties will argue or
otherwise take the position in any such case, proceeding or action that any or
all of: (i) the Released Parties’ obligations under this Release may be avoided
under 11 U.S.C. Section 547 or 548; (ii) the Released Parties were insolvent at
the time this Release was entered into, or became insolvent as a result of
payments made to Lender in connection with the Loan, the Loan Documents and/or
the delivery of the Grant Deed to the Transferee; or (iii) the promises,
covenants and obligations set forth in this Release do not constitute a
contemporaneous exchange for new value given to the Lender.
    9.  
In the event that Borrower’s or any of Guarantor’s obligations hereunder are
avoided for any reason, including, but not limited to, the exercise of a
trustee’s avoidance powers under the Bankruptcy Code, Lender, at its sole
option, may rescind the releases in this Release, and bring any civil and/or
administrative claim, action or proceeding against the Released Parties for the
claims that would otherwise be covered by the releases provided in this Release.
If Lender chooses to do so, Borrower and Guarantor agree that (i) any such
claims, actions or proceedings brought by the Lender (including any proceedings
to enforce and collect any judgment) are not subject to an “automatic stay”
pursuant to 11 U.S.C. Section 362(a) as a result of the action, case or
proceeding described in the first clause of this Section 9, and that Borrower
and Guarantor will not argue or otherwise contend that the Lender’s claims,
actions or proceedings are subject to an automatic stay; (ii) that Borrower and
Guarantor will not plead, argue or otherwise raise any defenses under the
theories of statute of limitations, laches, estoppel or similar theories, to any
such civil or administrative claims, actions or proceedings which are brought by
the Lender within 30 calendar days of written notification to Borrower that the
releases herein have been rescinded pursuant to this Section 9; and (iii) Lender
may pursue its Claims. The agreements in this Section 9 are provided in exchange
for valuable consideration provided in this Release.

 

- 4 -



--------------------------------------------------------------------------------



 



  10.  
If at any time any voluntary or involuntary insolvency, bankruptcy,
reorganization or similar proceeding under any state or federal law regarding
creditors’ rights or debtors’ obligations is instituted by or against Borrower
or any Guarantor, and this Release or any document or instrument executed and
delivered pursuant to this Release, or any representation, warranty, covenant or
agreement of Borrower or any Guarantor contained in any of the foregoing, or any
payment made to Lender or its designee, nominee or assignee is rescinded,
cancelled, invalidated, required to be disgorged, or otherwise set aside, then
this Release, and all documents and instruments that have been executed and
delivered pursuant to this Release, and all representations, warranties,
covenants and obligations of Lender shall be terminated, rejected, cancelled,
invalidated, released, set aside and of no further force or effect, and Lender
shall have all of the rights and remedies available to it at law or in equity,
including, without limitation, all of the rights and remedies provided for in
the Loan Documents, including the right to collect the full amount of
indebtedness due under the Loan Documents in accordance with their terms.
    11.  
Notwithstanding anything herein to the contrary, the obligations of Borrower and
Guarantor under the Loan Documents which are intended to survive the payoff of
the Loan shall survive the delivery of the Grant Deed and the closing of the
Deed in Lieu Transaction.
    12.  
This Release may not be changed, amended or modified in any manner other than by
agreement in writing specifically referring to this Release and executed by
Lender, Borrower and Guarantor.
    13.  
If any provision of this Release or the application thereof to any person or
entity or circumstance shall, at any time or to any extent, be invalid or
unenforceable, the remainder of this Release, and the application of such
provision to persons or entities or circumstances other than those to which it
is held invalid or unenforceable, shall not be affected thereby, and each
provision of this Release shall be valid and shall be enforced to the fullest
extent permitted by law.
    14.  
Each of the parties hereto agrees that, without receiving further consideration,
they will sign and deliver such documents and do anything else that is necessary
in the future to make the provisions of this Release effective.
    15.  
The provisions of this Release shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns, heirs, personal
representatives and distributees.
    16.  
This Release shall be construed without regard to any rule or presumption
requiring construction against the party causing the same to be drafted.
    17.  
This Release shall be governed by and construed in accordance with the laws of
the State of California, without giving effect to its choice of law rules.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

- 5 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Release to be executed under
seal and shall be effective as of the Effective Date.
LENDER:
BANK OF AMERICA, NATIONAL ASSOCIATION, AS SUCCESSOR BY MERGER TO LASALLE BANK
NATIONAL ASSOCIATION, AS TRUSTEE FOR THE BENEFIT OF THE HOLDERS OF WACHOVIA BANK
COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2007-WHALE 8

            By and through CWCapital Asset Management LLC, solely in its
capacity as Special Servicer for the Holder  
 
    By:           Name:           Title:        

 

- 6 -



--------------------------------------------------------------------------------



 



EXHIBIT E
ESTOPPEL

 

 



--------------------------------------------------------------------------------



 



      Escrow No.: 160300830   Order No.: 106746729-x59

ESTOPPEL AFFIDAVIT
Re: Deed in Lieu of Foreclosure or Forfeiture
State of New York,
County of New York,
MONDRIAN HOLDINGS LLC, a Delaware limited liability company (the “Affiant”),
being first duly and separately sworn, deposes and says:
That the Affiant is the owner and holder of the fee simple title to the real
property described on Exhibit A attached hereto and made a part hereof (the
“Land”).
That the Affiant made, executed and delivered the following deed of trust
(collectively, the “Mortgage”) existing on the Land:
That certain Deed of Trust, Security Agreement, Assignment of Rents and Fixture
Filing by Affiant, as Borrower, and First American Title Insurance Company, as
Trustee for the benefit of Wachovia Bank, National Association (the “Original
Lender”), as Lender, dated as of October 6, 2006, and recorded in the Office of
the County Recorder of the County of Los Angeles, State of California (the
“Office”) on October 25, 2006, as Instrument No. 06-2368097, as assigned by the
Original Lender to LaSalle Bank National Association, as Trustee for the Benefit
of the Holders of Wachovia Bank Commercial Mortgage Pass-Through Certificates,
Series 2007 — Whale 8, as more particularly set forth in that certain Assignment
recorded on December 31, 2007, in the Official Records as Instrument No.
20072857366, and as restated and modified by that certain Restatement and
Modification of Deed of Trust, Security Agreement, Assignment of Rents and
Fixture Filing dated as of the date of this Grant Deed by Affiant and BANK OF
AMERICA, NATIONAL ASSOCIATION, AS SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL
ASSOCIATION, as Trustee for the Benefit of the Holders of Wachovia Bank
Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates,
Series 2007-WHALE 8, (the “Lender”), to be recorded in the Office.
That the Affiant is the identical party who, simultaneously herewith, made,
executed and delivered that certain Grant Deed (the “Deed and Conveyance”) to
the following (the “Grantee”):
Grantee                                                                
Dated                                                                ,
which Deed and Conveyance is to be recorded in the Official Records of Los
Angeles County, California, conveying the Land to said Grantee.
That the Deed and Conveyance is an absolute conveyance of the title to the Land
to the Grantee in effect as well as form, and was not and is not now intended as
a mortgage, trust conveyance, or security of any kind, and that possession of
the Land has been surrendered to the said Grantee;
That the consideration in the Deed and Conveyance is that Grantee has agreed not
to pursue title to the Land by filing and prosecuting a foreclosure of the
Mortgage;
That the delivery of the Deed and Conveyance will not result in the cancellation
of the debts, obligations, costs and charges heretofore existing under and by
virtue of the terms of the Mortgage (and of any notes, agreements or other
security instruments in connection therewith);
That the Deed and Conveyance is made by the Affiant as the result of its request
that the Grantee accept such Deed and Conveyance;
That the Deed and Conveyance is the free and voluntary act of the Affiant;

      Estoppel Affidavit — Deed in Lieu without Debt Cancellation (estoppelwo)
(06-09) (Rev. 08-09)   PAGE 1 OF 3

 

 



--------------------------------------------------------------------------------



 



      Escrow No.: 160300830   Order No.: 106746729-x59

That at the time the Deed and Conveyance is delivered to the Grantee, the
Affiant feels that the Mortgage and indebtedness secured thereby is equal to or
exceeds the fair value of the Land;
That the Deed and Conveyance is not given as a preference against any other
creditors of the Affiant;
That at the time the Deed and Conveyance is delivered to Grantee there are no
other person or persons, firms, corporations or partnerships other than the
Affiant interested, either directly or indirectly, in the Land;
That the Affiant is solvent and has no other creditors whose rights would be
prejudiced by the Deed and Conveyance;
That, other than for the Mortgage, the Affiant is not obligated upon any bond or
other mortgage whereby any lien has been created or exists against the Land;
That the Affiant, in offering to execute and deliver the Deed and Conveyance to
the Grantee, and in executing and delivering the same, is not acting under any
misapprehension as to the effect thereof, nor under any duress, undue influence,
or misrepresentation by the Grantee or any agent or attorney of the Grantee; and
That it is the intention of the Affiant, as Grantor in the Deed and Conveyance,
to convey, and by the Deed and Conveyance the Affiant did convey, to the Grantee
all of its/their right, title and interest absolutely in and to the Land.
This affidavit is made for the protection and benefit of the Grantee, its
successors and assigns, and all other parties hereinafter dealing with or who
may acquire an interest in the Land, and particularly for the benefit of Chicago
Title Insurance Company, which has been requested to insure the title to the
Land in reliance thereon, and this affidavit shall bind the respective heirs,
executors, administrators, personal representatives and assigns of the Affiant.
DATED as of this  _____ day of                                           ,
20_____.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

      Estoppel Affidavit — Deed in Lieu without Debt Cancellation (estoppelwo)  
PAGE 2 OF 3

 

 



--------------------------------------------------------------------------------



 



      Escrow No.: 160300830   Order No.: 106746729-x59

                              MONDRIAN HOLDINGS LLC, a Delaware limited
liability company    
 
                                By:   Mondrian Senior Mezz LLC, a Delaware
limited liability company, its sole member    
 
                                    By:   Morgans Group LLC, a Delaware limited
liability company, its sole member    
 
                                        By:   Morgans Hotel Group Co., a
Delaware corporation, its managing member    
 
                           
 
              By:            
 
                           
 
                  Name:        
 
                  Title:        

State of New York
County of New York
Subscribed and sworn to (or affirmed) before me on this  _____  day of
                                          , 20 _____, by                
                                                                         
               , proved to me on the basis of satisfactory evidence to be the
person(s) who appeared before me.
Signature                                                                   
                  (Seal)

      Estoppel Affidavit — Deed in Lieu without Debt Cancellation (estoppelwo)
(06-09) (Rev. 08-09)   PAGE 3 OF 3

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
LEGAL DESCRIPTION OF LAND
Lot “A” of Tract 2527, in the city of West Hollywood, county of Los Angeles,
state of California, as per map recorded in Book 34 Page 14 of Maps, in the
office of the county recorder of said county.
EXCEPT therefrom that portion thereof lying Southerly of a line bearing North 89
degrees 54’ West from a point on the East line of said Lot, distant North 0
degrees 06’ East thereon 320 feet from the Southeast corner of said Lot.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
CERTIFICATION

 

 



--------------------------------------------------------------------------------



 



CERTIFICATION OF NON-FOREIGN STATUS
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform                                                                    
                 (“Transferee”) that withholding of tax is not required upon the
disposition (whether by sale, foreclosure, deed-in-lieu of foreclosure, or
otherwise) of a U.S. real property interest by MONDRIAN HOLDINGS LLC, a Delaware
limited liability company (“Transferor”), Transferor hereby swears, affirms and
certifies the following to Transferee:

  1.  
Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations).
    2.  
Transferor’s U.S. employer identification number is 13-3988156.
    3.  
Transferor’s office address is:
       
MONDRIAN HOLDINGS LLC
c/o Morgans Hotel Group
475 Tenth Avenue
New York, New York 10018
    4.  
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
    5.  
Transferor understands that Transferee is relying on this certification in
determining whether withholding is required upon said transfer

Under penalties of perjury, the undersigned declares that he/she has examined
this certification and to the best of his/her knowledge and belief it is true,
correct and complete, and he/she further declares that he/she has the authority
to sign this document on behalf of Transferor.
[Signature Page Follows on Subsequent Page]

 

 



--------------------------------------------------------------------------------



 



Executed as of the                      day of
                                        , 20_____.

                          MONDRIAN HOLDINGS LLC, a Delaware limited liability
company    
 
                        By:   Mondrian Senior Mezz LLC, a Delaware limited
liability company, its sole member    
 
                           
By: Morgans Group LLC, a Delaware limited liability company, its sole member
   
 
                               
By: Morgans Hotel Group Co., a Delaware corporation, its managing member
   
 
                   
 
          By:        
 
                   
 
              Name:    
 
              Title:    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G
PARTIAL RELEASE BY LENDER

 

 



--------------------------------------------------------------------------------



 



RELEASE AGREEMENT
RELEASE OF LENDER
THIS RELEASE AGREEMENT (the “Release”) is executed as of the  _____  day of
                                        , 20_____  (the “Effective Date”), by
MONDRIAN HOLDINGS LLC, a Delaware limited liability company (the “Borrower”),
MORGANS GROUP LLC, a Delaware limited liability company (“Morgans”), MONDRIAN
PLEDGOR LLC, a Delaware limited liability company (the “Mondrian Pledgor”), and
8440 LLC, a Delaware limited liability company (“8440”, and together with
Morgans and Mondrian Pledgor, the “Guarantor”), each of the foregoing having an
address at c/o Morgans Hotel Group, 475 Tenth Avenue, New York, New York 10018,
for the benefit of BANK OF AMERICA, NATIONAL ASSOCIATION, AS SUCCESSOR BY MERGER
TO LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE BENEFIT OF THE HOLDERS
OF WACHOVIA BANK COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-WHALE 8 (“Lender”), having a place of business at 540
West Madison Street, Mail Code IL4-540-18-04, Chicago, Illinois 60661.
RECITALS:
WHEREAS, Lender is the holder of (i) that certain Promissory Note A-1 in the
amount of $60,250,000.00, dated as October 6, 2006, by Borrower in favor of
Lender’s predecessor in interest, Wachovia Bank, National Association (“Original
Lender”), as modified by the A-1 Note Modification Agreement dated as of the
Execution Date (the “A-1 Note Modification Agreement”) between Borrower and
Lender (as modified, “Note A-1”) and (ii) that certain Promissory Note A-2 dated
as of October 6, 2006, between Borrower and Original Lender in the amount of
$60,250,000.00, as modified by the A-2 Note Modification Agreement dated as of
the Execution Date (the “A-2 Note Modification Agreement”) between Borrower and
Lender (as modified, “Note A-2”, together with Note A-1 hereinafter
collectively, the “Note”); and
WHEREAS, the Note is secured by (i) that certain Deed of Trust, Security
Agreement, Assignment of Rents and Fixture Filing dated as of October 6, 2006,
by Borrower in favor of First American Title Insurance Company, as Trustee for
the benefit of the Original Lender, recorded in the Office of the County
Recorder of the County of Los Angeles, State of California (the “Official
Records”), on October 25, 2006, as Instrument No. 06-2368097 (the “Original Deed
of Trust”), which Original Deed of Trust was agreed to and consented to by
Morgans, Mondrian Pledgor and 8440; and
WHEREAS, (i) the Note was assigned by Original Lender to Lasalle Bank National
Association, as Trustee for the Benefit of the Holders of Wachovia Bank
Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates,
Series 2007-WHALE 8 (“Lasalle”), and (ii) the beneficial interest in the Deed of
Trust was assigned by Original Lender to Lasalle, as more particularly set forth
in that certain Assignment of Deed of Trust, Security Agreement, Assignment of
Rents and Fixture Filing and Assignment of Assignment of Leases and Rents
effective as of June 27, 2007, by Original Lender in favor of Lasalle, recorded
in the Official Records on December 31, 2007, as Instrument No. 20072857366; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, by virtue of a merger effective as of October 17, 2008, Bank of
America, National Association, is successor by merger to LaSalle; and
WHEREAS, Lender has agreed to enter into (a) the A-1 Note Modification
Agreement, (b) the A-2 Note Modification Agreement, and (c) that certain
Restatement and Modification of Deed of Trust, Security Agreement, Assignment of
Rents and Fixture Filing by and between Borrower and Lender dated as of the
Effective Date amending the Original Deed of Trust (the “Deed of Trust
Modification Agreement,” and together with the Original Deed of Trust, the “Deed
of Trust”), to be recorded in the Official Records, which A-1 Note Modification
Agreement, A-2 Note Modification Agreement and Deed of Trust Modification
Agreement have been agreed to and consented to by Morgans, Mondrian Pledgor and
8440; and
WHEREAS, as of the Effective Date, Borrower is in default under the terms of the
Note and Deed of Trust; and
WHEREAS, by virtue of Borrower being in default under the Note and Deed of
Trust, Borrower, Lender and Guarantor have agreed to enter into a deed in lieu
of foreclosure transaction (the “Deed in Lieu Transaction”) to convey the
Property (as defined in the Deed of Trust) in lieu of Lender filing a
foreclosure action or pursuing other remedies available to Lender; and
WHEREAS, effective as of the Effective Date, Borrower has delivered to Lender a
Grant Deed conveying fee simple title to the Real Property (as defined in the
Deed of Trust) to a designee of Lender as part of the Deed in Lieu Transaction
(the “Grant Deed”); and
WHEREAS, as part of said Deed in Lieu Transaction, Borrower and Guarantor have
agreed to release the Lender Parties (as hereinafter defined) from certain
claims and other liabilities, as more particularly set forth herein.
NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

  1.  
The recital set forth above are true and correct and are incorporated herein.
    2.  
All capitalized terms used herein and not otherwise defined herein shall have
the meaning ascribed to such term in the Deed of Trust. For the purposes of this
Release:

  a.  
The term “Claims” shall mean, collectively, all actions, causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims and
demands whatsoever, direct or indirect, known or unknown, foreseen or
unforeseen, in law, admiralty or equity which a party or its successors and
assigns, heirs, personal representatives and distributees ever had, now have or
hereafter can, shall or may have for, upon, or by reason of any matter, cause or
thing whatsoever from the beginning of the world to the day of the Effective
Date of this Release, arising out of, or in any way connected with or related to
the Loan, the Property and/or the Loan Documents.

 

- 2-



--------------------------------------------------------------------------------



 



  3.  
Borrower and Guarantor, their present and former members, managers, partners,
principals, officers, shareholders, directors, employees, agents, trustees,
beneficiaries, successors, assigns and representatives (collectively, the
“Borrower Parties”) hereby release and discharge Lender, the grantee under the
Grant Deed, Lender’s affiliates and their respective loan participants, and
their respective partners, principals, officers, directors, managers, members,
shareholders, employees, agents, servicers, representatives, attorneys,
consultants, contractors, predecessors, successors, assigns, heirs, personal
representatives and distributees (collectively, the “Lender Parties”) from any
and all Claims.
    4.  
Notwithstanding anything herein to the contrary, if a Claim is made upon Lender,
the grantee under the Grant Deed, any of the Lender Parties or any subsequent
transferee from Lender (collectively the “Transferee”), for repayment or
recovery of any amount(s) or property or its equivalent received by the
Transferee pursuant to the Deed in Lieu Transaction and, if, resulting from such
Claim, the Transferee pays all or part of said amount or redelivers property or
its equivalent to anyone authorized by law to act on behalf of the Borrower
Parties by reason of: (a) any judgment, decree or order of any court or
administrative body, or (b) any settlement or compromise of any such Claim
effected by the Transferee, then, in any such event, the Borrower Parties agree
that any such judgment, decree, order, settlement or compromise shall be binding
upon them, and they shall be and remain liable to the Transferee for the amount
so repaid or recovered to the same extent as if such amount had never originally
been received by the Transferee. The provisions of this Section 4 shall survive
and continue in effect, notwithstanding any payment of any or all of the
amounts, or the transfer or release of any property pursuant to this Release.
The Transferee shall give Borrower and Guarantor notice of any such Claim or
settlement in accordance with the provision hereof.
    5.  
The Borrower Parties hereby agree that if they or any corporation or partnership
in which they hold an interest shall (i) file or be the subject of any petition
under Title 11 of the United States Code as same may be amended from time to
time (the “Bankruptcy Code”), (ii) be the subject of any order for relief issued
under the Bankruptcy Code, (iii) file or be the subject of any petition seeking
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, or other relief for debtors (an
“Insolvency Proceeding”), (iv) seek, consent to or acquiesce in the appointment
of any trustee, receiver, conservator or liquidator, or (v) be the subject of
any order, judgment or decree entered by any court of competent jurisdiction
approving a petition filed against any of the Borrower Parties in any Insolvency
Proceeding, then Lender shall thereupon be entitled to relief from any automatic
stay imposed by §362 of the Bankruptcy Code, or from any other stay or
suspension of remedies imposed in any other manner with respect to the exercise
of the rights and remedies otherwise available to Lender relating to this
Release or the Loan Documents.

 

- 3-



--------------------------------------------------------------------------------



 



  6.  
In the event any of the Borrower Parties commence, or another party commences
against them, within 91 days of the Effective Date of this Release, any case,
proceeding, or other action under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, (a) seeking to have any order for relief of
the Borrower Parties or their debts, or seeking to adjudicate any of the
Borrower Parties as bankrupt or insolvent, or (b) seeking appointment of a
receiver, trustee, custodian or other similar official for any of the Borrower
Parties or for all or any substantial part of any of the Borrower Parties’
assets, each of the Borrower Parties agree that their obligations under this
Release may not be avoided pursuant to 11 U.S.C. Section 547 or 548, and that
none of the Borrower Parties will argue or otherwise take the position in any
such case, proceeding or action that any or all of: (i) the Borrower Parties’
obligations under this Release may be avoided under 11 U.S.C. Section 547 or
548; (ii) the Borrower Parties were insolvent at the time this Release was
entered into, or became insolvent as a result of the delivery of the Grant Deed
to Lender and/or payments made to Lender in connection with the Loan and Loan
Documents; or (iii) the promises, covenants and obligations set forth in this
Release do not constitute a contemporaneous exchange for new value given to the
Lender.
    7.  
The Borrower Parties agree to not take any action to assert any Claims against
any of the Lender Parties, whether by claim or cause of action, offset,
counterclaim or defense, or any other action of any kind whatsoever.
    8.  
This Release may not be changed, amended or modified in any manner other than by
agreement in writing specifically referring to this Release and executed by
Lender, Borrower and Guarantor.
    9.  
This Release shall be absolute, irrevocable and unconditional in all respects
and shall not be affected, modified, diminished or impaired or be subject to any
limitation, impairment, claim, counterclaim, termination or defense whatsoever
for any reason, including, without limitation, by reason of changes of law or
newly discovered facts.
    10.  
If any provision of this Release or the application thereof to any person or
entity or circumstance shall, at any time or to any extent, be invalid or
unenforceable, the remainder of this Release, and the application of such
provision to persons or entities or circumstances other than those to which it
is held invalid or unenforceable, shall not be affected thereby, and each
provision of this Release shall be valid and shall be enforced to the fullest
extent permitted by law.
    11.  
Each of the parties hereto agrees that, without receiving further consideration,
they will sign and deliver such documents and do anything else that is necessary
in the future to make the provisions of this Release effective.
    12.  
The provisions of this Release shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns, heirs, personal
representatives and distributees.

 

- 4-



--------------------------------------------------------------------------------



 



  13.  
This Release shall be construed without regard to any rule or presumption
requiring construction against the party causing the same to be drafted.
    14.  
This Release shall be governed by and construed in accordance with the laws of
the State of California, without giving effect to its choice of law rules.
    15.  
This Release may be executed in one or more counterparts, each of which shall be
deemed an original, and all of which, when taken together, shall constitute one
and the same instrument.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

- 5-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Release to be executed
under seal and shall be effective as of the Effective Date.

                              BORROWER:
 
                            MONDRIAN HOLDINGS LLC, a Delaware limited liability
company  
 
                            By:   Mondrian Senior Mezz LLC, a Delaware limited
liability company, its sole member
 
                                By:   Morgans Group LLC, a Delaware limited
liability company, its sole member
 
                                    By:   Morgans Hotel Group Co., a Delaware
corporation, its managing member
 
                       
 
              By:        
 
                       
 
                  Name:    
 
                  Title:    

                          MORGANS:
 
                        MORGANS GROUP LLC, a Delaware limited liability company
 
                        By:   Morgans Hotel Group Co., a Delaware corporation,
its managing member
 
                   
 
      By:            
 
                   
 
          Name:        
 
          Title:        

 

- 6-



--------------------------------------------------------------------------------



 



                              MONDRIAN PLEDGOR:  
 
                            MONDRIAN PLEDGOR LLC, a Delaware limited liability
company
 
                            By:   Mondrian Senior Mezz LLC, a Delaware limited
liability company, its sole member
 
                                By:   Morgans Group LLC, a Delaware limited
liability company, its sole member
 
                                    By:   Morgans Hotel Group Co., a Delaware
corporation, its managing member
 
                       
 
              By:        
 
                       
 
                  Name:    
 
                  Title:    

                                  8440:
 
                                8440 LLC, a Delaware limited liability company  
 
                                By:   Mondrian Pledgor LLC, a Delaware limited
liability company, its sole member
 
                                    By:   Mondrian Senior Mezz LLC, a Delaware
limited liability company, its sole member
 
                                        By:   Morgans Group LLC, a Delaware
limited liability company, its sole member
 
                                            By:   Morgans Hotel Group Co., a
Delaware corporation, its managing member
 
                           
 
                  By:        
 
                           
 
                      Name:    
 
                      Title:

 

- 7-